 262DECISIONSOF NATIONALLABOR RELATIONS BOARDCapital Electric Power AssociationandLocal Union605, InternationalBrotherhood of ElectricalWorkers,AFL-CIO.Cases15-CA-2843,15-CA-2843-2,and 15-CA-3090May 10, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn January 12, 1968, Trial Examiner George L.Powell issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDeci-sion.Thereafter,the Respondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and supporting briefs, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrial Examiner'sDecision,the exceptions,briefs,and the entire record in this proceeding,' andhereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner,ashereinmodified.We agree with the Trial Examiner that theRespondent engaged in conduct in violation of Sec-tion 8(a)(1), (3), (4), and(5) of the Act. We areof the opinion,however,that the record does notprovide sufficient support for his conclusion thatthe Respondent discharged Supervisor Aldermanbecause he refused to take part in management'scampaign against the Union, as alleged in the com-plaint.Accordingly,we shall dismiss this allegationof the complaint.2Like the Trial Examiner,we find that theRespondent's changes in working conditions afterthe Union won the election were discriminatorilymotivated and violated Section 8(a)(3) of the Act;'No valid reason has been presented by the Respondent in support of itsmotion fora trialdenovo The motion is hereby denied.'SeeSourhwre,1.Shoe E xc/mngeCompany.136 NLRB 247and that its unilateral action in making thesechanges also violated Section 8(a)(5). As requestedby the General Counsel, we shall revise the Recom-mended Order of the Trial Examiner to remedymore adequately the Respondent'sunfair laborpractices.In the main,we shall provide for theRespondent'sobligation tomake whole all em-ployees for any loss of pay they may have sufferedas a result of its discriminatory and unilateral actionrelating to Christmas bonuses, the 40-hour guaran-teed workweek,trouble call work,weekend stand-by work,and incentive bonuses; and we shall alsoprovide for the reinstatement,with backpay, of JoeBroadaway,whose constructive dischargewasfound to be unlawful.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respon-dent,Capital Electric Power Association,Clinton,Mississippi,itsofficers,agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discouragingmembership in Local Union605, International Brotherhood of Electrical Work-ers, AFL-CIO, or any other labor organization, bydischarging employees,by eliminating or alteringworking conditions,or by discriminating againstemployees in any other manner in regard to hire,tenure,or any other term or condition of employ-ment.(b)Discharging or in any other manner dis-criminating against employees because they havegiven testimony in a proceeding under the Act.(c) Interrogating employees with respect to theiractivities in behalf of the Union in a manner as tointerfere,coerce,or restrain them in the exercise oftheir rights guaranteed by Section 7 of the Act.(d) Threatening employees with discharge orother reprisals if they become or remain membersof the Union or give any assistance or support to it.(e)Unilaterally eliminating or altering workingconditions.(f)Refusing to bargain in good faith with theUnion as the exclusive representative of its em-ployees in the following appropriate unit:All production,maintenance, and operatingemployees of the Respondent at its Clinton,Mississippi,establishment,includingline171 NLRB No. 42 CAPITAL ELECTRICPOWER ASSN.263foremen,linemen,apprentice linemen,winch-truck operators, groundmen, helpers, laborers,metermen,servicemen,meter repair and instal-lation employees,and right-of-way employees;but excluding office clerical employees,profes-sional employees,guards,and all supervisors asdefined in the Act.(g) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their right to self-organization,to form, join,or assist Local Union 605, International Brother-hood of ElectricalWorkers,AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, andto,engage in other concerted activities for the pur-pose of collective bargaining or mutual aid or pro-,tection as guaranteed in Section7 of the Act, or torefrain from any and all such activities.2.Take the following affirmative action whichthe Board finds will effectuate the purposes of theAct:(a)Offer to Willie Course, William McWilliams,DeWitt Williams, Paul Greer, John W. Bowlin, JoeBroadaway, Kelly Bunley, Henry Nelson, and Eu-gene Sampson immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed, and make themwhole for any loss of pay they may have suffered byreason of the Respondent's discrimination againstthem, in the manner described in the Trial Ex-aminer'sDecision and this Decisionand Order.(b)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveServiceAct and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(c)Make whole all employees in the appropriatebargaining unit for any loss of pay they may havesuffered by reason of the Respondent's discrimina-tory and unilateral action relating to Christmasbonuses,the 40-hourguaranteedworkweek, trou-ble call work, weekend standby work, and incentivebonuses, in the manner described in theTrial Ex-aminer's Decision and this Decisionand Order.(d) Preserve and, upon request,make availableto the Board or its agents,for examination andcopying, all payroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamountof backpay due.(e)Restore and reactivate the working condi-tions and employee benefits as they existed prior tothe Respondent's discriminatory and unilateral ac-tion taken with respect to them.(f)Notify and consult the Union, and afford itan opportunity to bargain collectively with respectto any change in any term and condition of employ-ment before effectuating such changes.(g)Upon request,bargaincollectively and ingood faith with the Union as the exclusive repre-sentative of its employees in the appropriate unit,with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions ofemployment, and embody in a signed agreementany understanding reached.(h) Post at its plant in Clinton, Mississippi, cop-ies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the Re-gionalDirector for Region 15, after being dulysigned by the Company's representative, shall bepostedby the Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(i)Notify the Regional Director for Region 15,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.' In the event that this Order as enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words"a Decision andOrder" the words"a Decree of the United States Court of Appeals Enforc-ing an Order "APPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discourage membership inLocal Union 605, International Brotherhood ofElectricalWorkers, AFL-CIO, or any otherlabor organization,by discharging employees,by eliminating or altering our working condi-tipns,or by discriminating against our em-ployees in any other manner in regard to hire,tenure, or any other term or condition of em-ployment.WE WILL NOT discharge or in any othermanner discriminate against our employeesbecause they have given testimony under theAct.WE WILL NOT question our employees withrespect to their union activities in such manner 264DECISIONSOF NATIONALLABOR RELATIONS BOARDas to interfere,coerce,or restrain them in theexercise of their rights guaranteedby Section 7of the Act.WE WILL NOT threaten our employees withdischarge or other reprisals if they become orremainmembers of the Union or giveassistance or support to it.WE WILL NOTeliminate or alter our workingconditionswithout consulting or bargainingwith the Union.WE WILL NOT refuse to bargain in good faithwith the Union as the exclusive representativeof our employees in the appropriate unitdescribed below.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of the right to self-organization, toform labor organizations, to join or assist theUnion, or any otherlabor organization,to bar-gain collectively through representatives oftheir own choosing,and to engage in otherconcerted activities for the purpose of collec-tive bargaining or other such mutual aid orprotection as guaranteed in Section 7 of theAct, or to refrain from any and all such activi-ties.WE WILL offer to the following employeesfull reinstatement to their former or substan-tiallyequivalent positions,without loss ofseniority or other rights and privileges, andmake them whole for any pay they lost becauseof the discrimination against them,with in-terest:Willie CourseJoe BroadawayWilliam McWilliamsKelly BunleyDewitt WilliamHenry NelsonPaul GreerEugene SampsonJohn W.BowlinWE WILL pay the Christmas bonuses for theyears 1965, 1966, and 1967 under the sameconditions as previous bonuses were paid.WE WILL reactivate the 40-hour guaranteedworkweek.WE WILL reinstall the trouble call work as itoperated before its discriminatory termination.WE WILL reactivate the incentive bonusespayable for no-lost-time accidents, low main-tenance, not-getting-truck stuck,and cleantruck.WE WILL reactivate weekend standby.WE WILL make whole all employees in theappropriate bargaining unit for any loss of paytheymay have suffered, with interest, byreason of our changes in the working condi-tionswhich were made after the election ofNovember 19, 1965.WE WILL reactivate the granting of loans toemployees from the proceeds of the automaticvending machines.WE WILL reopen and maintain in goodoperatingcondition the restroom in thelinemen's room.WE WILL reinstall the telephone in thelinemen's room.WE WILL,upon request,bargain collectivelywith the Union as the exclusive representativeof all our employees in the bargaining unitdescribed below with respect to rates of pay,wages, hours of employment and other termsand conditions of employment and, if an un-derstanding is reached,embody such un-derstanding in a signed agreement.The bargaining unit is:Allproduction,maintenance,andoperating employees at our Clinton, Mis-sissippi,establishment,includinglineforemen, linemen,apprentice linemen,winch-truckoperators,groundmen, help-ers,laborers,metermen,servicemen,meter repair and installation employees,and right-of-way employees;but excludingoffice clerical employees,professional em-ployees, guards,and all supervisors asdefined in the Act.All ouremployees are free to become,remain, orrefrain from becoming or remaining,members ofLocalUnion 605, International Brotherhood ofElectricalWorkers,AFL-CIO,or any other labororganization.DatedBy(Representative) (Title)Note:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,T6024FederalBuilding(Loyola), 701CAPITAL ELECTRIC POWERASSOCIATION(Employer) CAPITAL ELECTRIC POWER ASSN.265Loyola Avenue, New Orleans, Louisiana 70113,Telephone 527-6361.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE L. POWELL, Trial Examiner: These caseswere tried before me at Jackson, Mississippi, in 1 Idays of hearing on February 14, 15, 16, and 17,March 28, 29, 30, and 3 1, and September 26, 27,and 28, 1967. The complaint issued December 9,1966, based upon a charge and an amended chargedated May 10 and October 11, 1966, respectively,inCase 15-CA-2843, and upon a charge and anamended chargedated June 27 and October 11,1966, respectively, in Case 15-CA-2843-2. Thecomplaint in Case 15-CA-3090 issued on August23, 1967, upon a charge filed June 5, 1967. TheGeneralCounselmoved to reopen Cases15-CA-2843 and 2843-2 and consolidate Case15-CA-3090 with them. There being no oppositionby Respondent, and in the public interest, the mo-tionwas granted and the hearing in September1967,above, covered the complaint in Case15-CA-3090.Presented are questions whetherRespondent:engaged in unlawful interrogation, sol-icitations, and threats; discriminatorily eliminatedcertain economic benefits previously enjoyed by itsemployees, i.e., a guaranteed 40-hour workweek,Christmas bonus, weekend standby pay, no-lost-time-due-to-accident bonus, truck-not-being-stuckbonus, best-kept-truck bonus, least-truck-expensebonus, trouble call work, and loans; discriminatori-ly closed certain restroom facilities; disconnectedcertain telephones; discriminatorily discharged orcaused the discharges of employees Paul Greer,Willie Course,WilliamMcWilliams, DeWitt Wil-liams,Kelly Bunley,Henry Nelson, Eugene Samp-son, and Joe Broadaway, because of their member-ship in and activities on behalf of the Union; dis-criminatorily discharged Supervisor W. Harold Al-derman for his failure to fully participate inRespondent's unlawful antiunion activities; reducedJoe Broadaway's earningsby the elimination of the40-hour workweek and the bonuses; and unlawfullyrefused to bargain in good faith with the represent-ative of its employees in a unit appropriate for col-lective bargaining under the National Labor Rela-tionsAct (29 U.S.C. Sec. 151,et seq.).Case15-CA-3090 presents the questions of whetherRespondent violated Section 8(a)(3) and (4) of theAct by discrimination against employees FredBarr,Thomas Goodwin, Zip Oliver, and EllisRenfroe by giving preferential treatment in the as-signmentof callout work to others because thenamed employees had given testimony in the previ-ous cases,and by firing John W. Bowlin because ofhisconcertedactivitiesorbecausehegavetestimony under the Act.On the entire record of evidence, my observationof the witnesses as they testified, and on due con-sideration of the briefs filed by Respondent and theGeneralCounsel on May 22 and November 2,1967, Imake the findings and conclusionshereinafter set forth and determine that Respon-dent: (1) interferred with employees' rights underSection 7 of the Act; (2) removed benefits from itsemployees, and discharged eight employees andone supervising employee; and (3) refused to bar-gain in good faith with the Union, all in violation ofSection 8(a)(1), (3), and (5) of the Act, respec-tively. I also find, as set out below, that Respon-dent: discriminated against certain employees in theassignmentof certain callout work because theygave testimony under the Act, and discriminatorilydischarged an employee because he too gavetestimony under the Act, all in violation of Section8(a)(4) of the Act.1.FINDINGS OF FACT AND CONCLUSIONS OF LAWA. The Employer and the LaborOrganizationIfind that the allegations of paragraph 2 of thecomplaint,respecting the nature and volume ofbusiness carried onby theRespondent,a distribu-tor of electric power with an office at Clinton, Mis-sissippi,istrueand conclude therefrom thatRespondent at all times material herein was an em-ployer engaged in commerce within the meaning ofSection2(6) of the Act.There is no dispute as tothis aspect of the case.Ialso find and concludethat the Union, LocalUnion 605,International Brotherhood of ElectricalWorkers,AFL-CIO (herein calledUnion),at alltimes material herein has been a labor organizationwithin the meaning of theAct, anotheraspect ofthe case not controverted.B.BackgroundAlthough the hearing took 11 days and therecord is voluminous, the essential facts, thoughlengthy, are relatively simple. The Union was cer-tified asthe collective-bargainingrepresentative ofthe employees of Capital Electric Power Associa-tion (herein called Respondent), on November 30,1965, in the following unit which I find to be ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production, maintenance and operatingemployees of Respondent at its Clinton,Missis-sippi, establishment, including line foremen,linemen,apprenticelinemen,winch-truckoperators, groundmen, helpers, laborers, me-termen, servicemen, meter repair and installa-tion employees, and right-of-way employees;excluding office clerical employees, profes-sional employees, guards, and all supervisors asdefined in the Act, as amended.After the certification on November 30, nine bar-gaining sessions, between December 17, 1965, and 266DECISIONSOF NATIONAL LABORRELATIONS BOARDMay 5, 1966, were held between the partieswithout reaching a collective-bargaining agreement.C. The 8(a)(1) ViolationsThe Union began its organizational activities inthe fall of 1965, filing its representation case onOctober 13, 1965. The election held on Friday,November 19, 1965, was won by the Union. Asnoted earlier, it was certified on November 30,1965.Officials of Respondent alleged to have engagedinunlawful interrogations,solicitations,andthreats are General Manager Earl Phillips, Operat-ing Superintendent Ernest Wyldmon, and ForemanGerald Chapman.1.Interrogations, solicitations, and threats byGeneral Manager Earl PhillipsAccording to the testimony of employee ZipOliver,Phillipstoldhim around November 16,1965, that it would not be a good thing to vote forthe Union and stated, "I don't believe I could feelright towards anybody that belonged to the Union."Oliver also testified that on November 18, the daybefore the election, he had a conversation with Su-perintendent Wyldmon in which he told Wyldmonthat he, Oliver, had heard "that ... Mr. Phillipsthought I was a union leader." Early the followingmorning,the day of the election, Phillips toldOliver that he had heard that Oliver thought thatPhillips said Oliver was a union leader. Phillips toldhim he had not heard that information and hadmade no attempt to find out who the union leaderwas. He patted Oliver on the shoulder saying "I be-lieve I can count on you boys." On cross-examina-tion,Phillips admitted that before the election hehad called Oliver into his office and had talked tohim about the Union. He said he told Oliver that hecould not feel as close to him if the Union won theelection and that a union was not in Oliver's bestinterests,nor inthe best interest of the employees,the Company, or the community. Oliver's testimonyis credited.Employee Fred Barr testified that Phillips hadtold him a week or two before the election that he(Phillips) had done what he thought was best forthe boys and had helped a bunch of boys. At thattimePhillips told Barr that the employees did notneed a union and could not see how it would fitintothe organization. He further told Barr thatanything Barr could do to discourage the boys inthe Union he (Phillips) would appreciate it. Phillipsalso told Barr that he (Phillips) could do more forthe employees than the Union could. This conver-sationtook placein Phillips'office withno one elsepresent. However, no finding can be based on thisas it occurred before the 10(b) date of November10, 1965, or the General Counsel has not proved ithappened after November 10, 1965. The electiondatewasNovember 19, 1965. Phillips himselftestified to a conversation with Barr just prior tothe election in which he stated that the Unionwould not be beneficial to the employees in-dividually, to Respondent or to the community andthat the election would have a "far-reaching ef-fect."On cross-examination, Phillips failed to in-clude his statement made on directexaminationabout far-reaching consequences when asked to re-peat his conversation with Barr. Thereafter hespecificallydenied saying anything further. TheGeneral Counsel contends that this tends to makePhillips'testimony self-contradictory. I do notagree. At most it establishes that the witness is nota lawyer conscious of the power, nicety and importof a phrase such as "far-reaching effect."Barr further testified that on a Sundaymorning aweek before or after June 19, 1966 (7 months afterthe election), Phillips asked him how the boys weregetting along with the Union. Barr mentioned thecharges that had been filed by that timeagainstRespondent and Phillips told Barr that he wishedBarr had come to him as "There's a turning backplace." Phillips denied this latter conversation withBarr and an attempt to corroborate his denial wasmade by introducingBarr's timecards showing thatBarr was not working during this period. However,the exhibits submitted do show that Barr worked onSunday, June 30, 1966. From his appearance whiletestifying, from the straightforward manner of histestimony, and from his lack of reason for bias, Icredit the testimony of Barr.Employee Ellis Renfroe credibly testified thatPhillips came out of his home and talked to himabout the Union some 2 or 3 days before the elec-tion. In the words of Renfroe, Phillips ". . . told menot to join the Union, that he had been taking careof me all these years, and if I joined the Union hewas through with me, wouldn't have nothing else todo with me." Renfroe further testified that after hehad said that, he told Renfroe that those who votedfor the Union were going to be fired as Phillips"was going to clean house." Renfroe testified thatPhillips told him he would not have a job if hevoted for the Union. Phillips'denialthat he toldRenfroe there would be a house cleaning or if hevoted for the Union he would not have a job is notcredited. Phillips didadmit tellingRenfroe that hehad taken care of him and would continue to takecare of him but he had shiftingreasons asto why hemade thisstatementand his testimony did not carrythe ring of truth.Employee JohnBowlintestified that on themorning followingthe election he heard Phillips ar-guing withthe janitor, John Bryant. Phillips was ac-cusing Bryantof having voted for the Union andBryant was denying the charge. Phillips then calledBryant a liar and told him he was going to cut hishours of work. Bryant's supervisor, W. Harold Al-derman, who wasRespondent'spurchasing agentand buildingsuperintendent,was nearby during thePhillips-Bryantconversation.Aldermancor-roboratedBowlin's testimonyconcerning the argu- CAPITAL ELECTRICPOWERASSN.267ment between Phillips and Bryant. Alderman's ver-sion of the conversation will be discussed sub-,sequently in connection with his own discharge.Bowlin further testified that following the above ar-gument between Phillips and Bryant,Phillips ac-cused Bowlin of having voted for the Union tellinghim that he would regret it, ". . . and so would eachman working there." Phillips said"there's going tobe some changes made." Phillips also told Bowlin,sometime after Thanksgiving,that four men on theright-of-way crew had voted for the Union and thatGerald Chapman". . .has put some pressure onthem,and they quit." The alleged discriminatorydischarge of crewmen under Chapman will bediscussed hereinafter.On November 11, Phillipstold Bowlin"if the men knows[sic]what is goodfor them,they had better vote against the Union,"or "better vote the Union out." After the election,also according to Bowlin's testimony,Phillips cameup to him and told him that he did not see his car infront of the Union hall.Bowlin asked Phillips ifPhillips had been down there checking and Phillipsreplied,"Yes." Respondent attempted to discreditBowlin's testimony on the rather novel theory thathe was not a credible witness because he was ananti-Communist or an anti-integrationist.There isno merit to this theory and Bowlin's testimony iscredited.Discharged employee Paul Greer testified thatPhillips had told him that Greer should give thematter of voting for the Union some very seriousconsideration because it could have some far-reaching consequences.This testimony can only beused as background as it occurred outside the10(b) period which began on November10, 1965,yet it is consistent with Phillips'speech outline.Although Phillips denied that he had interrogated,solicited,or threatened employees,he claimed thathe talked to all of the employees along the lines setforth in a memorandum from him to the supervisorswhich was introduced into evidence.Phillips' SpeechesPhillips did give two speeches to the employees,one about a week or two before the election andthe other on November 18, the day before the elec-tion.He testified that his first speech was given onNovember 9.TheGeneralCounselhasnotestablished that it was givenafterNovember 10.Accordingly,anything said at the first speech isonly background and no finding of violations of theAct are made thereon.Phillips used an outline in his November 9 speechin which appears the following sentence:2. Importance of election and you should vote.Far reaching effect in results.The General Counsel adduced testimony fromOliver thatPhillipshad told theemployees in hisspeech on November 18, that he would know howthey voted and, in effect, thata unionvictory wouldresult in lossof certainpresent benefits.Barrtestified that Phillips said aunionvictory wouldhave far-reaching consequencesmentioning thepossibility that Negroes would have the run of thebuilding and be put over white employees.Bowlintestified that Phillips said the employees could losetheirinsuranceif the Union won and was of the im-pressionthat Phillips mentionedsomething aboutmixing theraces. Greer testified that Phillips talkedoffar-reaching ,consequencesbut"Nothingspecific."On the other hand, this second speech,reproducedin full inAppendix B, was read to theemployees on November 18, 1965, and, accordingto Phillips, was not deviated from. Under all the cir-cumstances, Greer's testimony corroborating Phil-lips is credited and I find it highly unlikely that Phil-lips deviated from the speech, concluding that hedid not do so; that the speech consituted no threatof reprisal or force or promise of benefit; and wasclearly protected by 8(c) of the Act.' It was a plain,simple statement of obvious facts of economic life.In summary he told his employees of his surprise attheir request for an election as he had heard of nogripes or grievances but he respected their right toform a union if they desired to do so. He told them:of his resentmentagainst unionorganizers who at-tempt to build a wall between labor and manage-ment;of problems which they had worked outbetween them without outsiders; of how they haddeveloped from a low wage to comparablesalarieswith fringe benefits for which Respondent pays halfthe cost; of the need for dues to pay salaries ofunion organizers who can do no more than bargainwhich the employees can already do; of the factthat joining the Union would not give one an ad-vantage over another; of the effect of bargaining; ofwhat could happen should there be a strike; of thebenefits the employees now have which have beensecured without a union; of the right of a union tofineandassess itsmembers; of unhappy ex-periences-of employees with a union at twonamed locations; of the necessity and need to voteand to vote NO; and finally of the thought that thiswould be a vote of confidenceinmanagementwhich should be thought over very seriously. TheUnited States Court of Appeals for the Eighth Cir-cuit inN.L.R.B. v. Morris Novelty Co., Inc.,378F.2d 1000, on June 19, 1967, in its slip opinion ofthe Board Order reported in 157 NLRB 1471,quoted with approval thelanguageinTexas Indus-tries, Inc. v. N.L.R.B.,336 F.2d 128, 130 (C.A. 5,1964), which saidThe expressing of any views, argument,or opinion,or the dissemina-tion thereof,whether in written,printed,graphic, or visual form, shallnot constitute or be evidence of an unfair labor practice under any ofthe provisions of this Act, if such expression contains no threat ofreprisal or force or promise of benefit 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that under§8(c) the em-ployermust be regarded as a rightful con-testant for his employees'loyalty in a unionelection.This section permits an employer tostate his legal rights under the Act and to pre-dict that dire economic consequences will fol-low from a union victory.Conclusions as to Solicitations and Threats byGeneral Manager Earl PhillipsBut although the speech on November 18, 1965,did not violate Section 8(a)(1) of theAct, I findthat Phillips did interrogate,solicit,and threatencertain employees,by some of the activity hereto-fore set out,in violation of Section 8(a)(1).1.When he told Oliver,after first calling himinto the office,"Idon't believe I could feel righttowards anybody that belonged to the Union" andthe Union was not in Oliver's best interest,Phillipsdefinitely interfered with Oliver in his right to freelyjoin or engage in union activity protected underSection 7 of the Act. No employee need fear a per-sonal animosity from his boss for engaging in an im-personal activity such as union activity.Experiencehas shown that employees having the greatestrespect,admiration,and liking for their supervisorsand top bosses still engage in concerted activity forthe very reason that through a union they can bar-gain for their betterment without personal strifeand personal involvementvis-a-visemployees andsupervisors.Personal friendships are not involved inarms' length collective bargaining. One in positionof authority who threatens to cut off a friendly rela-tionship because of an employee's desire to vote fora union injects a factor into the consideration of theemployee which interferes with his free and pro-tected choice and the Act is violated. On the otherhand it is possible that personal friendships couldcool as a result of union activity of an employee.This merely would be one of many possible con-sequences.But a threat to withdraw a friendship ismuch more corrosive as it is a definite foreseeableconsequence.2.Likewise Phillips violated Section 8(a)(1) ofthe Act, on or about June 19, 1966,by questioningBarr as to how the boys were getting along with theUnion.By this time Phillips had engaged in activitywhich I find below to be violations of Section8(a)(3). Section 8(a)(3) has been characterized foryears as the "heart of the Act"(EntwistleMfg. Co.,120 F.2d 532, 536(C.A. 4)).Accordingly, aninquiry to an employee as to how the boys weregetting along with the Union made after some hadlost their jobs because of their union activity is byno means a friendly question.It is so dangerous inits implications as to be coercive,and I so find it tobe coercive as well as an interference with em-ployees in their rights under Section 7 of the Act.3.Likewise I find violative of Section 8(a)(1)Phillips'threat to Renfroe that he"was going toclean house"and fire those who voted for theUnion, and that Renfroe would have no job if hevoted for the Union.4.Phillips accused Bryant of having voted forthe Union,argued with him, and threatened to cuthis hours of work.This,Ifind,interfered with andcoerced Bryant in violation of Section 8(a)( I ).5.Phillips threatened Bowlin along the samelines as his threat to Renfroe telling Bowlin that heand each man working there would regret havingvoted for the Union.He also told Bowlin"there'sgoing to be some changes made."As with the caseof Renfroe,I find this violative of Section 8(a)(1).2Also Phillips coerced Bowlin by telling him howGerald Chapman had put pressure on some em-ployees who had voted for the Union causing themto quit.This certainly tends to chill any desire toengage in a union activity.Causing a quit is ahistorical fact.When pointed to with favor by a su-pervisor as employer retaliation against its em-ployees for their union activity,employee Bowlin isasked to learn and to disengage himself from anyunion activity or possibly suffer the same dis-criminatory treatment.6.Surveillance of employees'union activity in-terfereswith and restrains and coerces them inviolation of Section 8(a)( 1) of the Act. Citation ofauthority for this proposition is unnecessary as it iswell established. Similarly,an impression of surveil-lancegivenby an employer violates Section8(a)(1) for obvious reasons.Phillips gave an im-pression of surveillance by telling Bowlin he hadbeen checking the cars in front of the union halland had not seen Bowlin's there.2. Interrogation and threats by OperatingSuperintendent Ernest WyldmonAbout a day before the election, RespondentOperating Superintendent ErnestWyldmon toldemployee Zip Oliver everybody would be better offif they did not vote for the Union.The Union wonthe election.Thereafter, employees Oliver, FredBarr,andPaulGreer became the employeerepresentatives on the Union'sbargaining commit-tee. About 7 a.m. of the day on which the first bar-gaining conference was to be held at 9:30 a.m.,Oliver asked Wyldmon if he should first go out onhis job and then return to the meeting.Wyldmonchecked with Phillips and reported back,"Mr. Phil-lips said if you and Fred [Barr]and Paul[Greer]attend this meeting,you will be laid off the rest ofthe week."Oliver replied that he could not afford a' It is interestingto note the similarity of testimony of different witnessesin like situations even though at the requestof counsel for Respondent thewitnesses were sequestered CAPITAL ELECTRIC POWER ASSN.269layoff and left for his job. On the way to the job hereceived a radio message to get off the truck andwait to be picked up to return in order to attend themeeting.And he did attendthemeeting,albeitsome 10 minutes late.Ifind this threat of layoff should Oliver attendthe negotiation meeting,regardlessof whether thethreat was carried out, to interfere with,restrain,and coerce Oliver in the enjoyment of his rightsprotected under Section 7 of the Act, and henceviolativeof Section 8(a)(1) of the Act. As amemberof thenegotiating committee his presenceat the bargaining conference was necessary and hisparticipation could not be thwarted by the em-ployer by threat of layoff short of violating the law.Employee Joe Broadaway testified that 4 or 5days before the election, Wyidmon called him intohis office, asked him what he thought of the Union,whether he had anything to do with it and told himhe wanted Broadaway to vote "No" in the election.He also told Broadaway that if he were to ". . . stayhere longer you will build yourself up to a good job,or something like that." Wyldmon did not specifi-cally deny this testimony. I credit Broadaway. I findWyldmon's conduct to exceed the permissiblelimits to express views of Respondent. Under thecircumstances of this case,Broadaway'srightsunder Section7 of the Act were violated. Wyidmoninterfered with, restrained, and coerced Broadawayby calling him into the office and interrogating himas to his union activity,urging him to vote "no,"and making a thinly veiled promise of benefit (agood job) if he were to stay long enough withRespondent. This is the type of pressure which em-ployees were freed from under Section 8(a)(11).The employer here is not expressing any views oropinion within the meaningof the Act.33. Interrogations and threatsby Foreman GeraldChapmanRespondent in its answer to the complaint ad-mitted that Foreman Gerald Chapman was a super-visor within the meaning of Section 2(11) and (13 )of the Act.Based on this admission plus additionaltestimony relating to his job I find him to be a su-pervisor within the meaning of the Act even thoughhe had voted in the consent election as an em-ployee on November 19, 1965, upon the thenrepresentations of Respondent.The election,won by the Union,was conductedon a Friday. The following morning Chapman toldemployee Bryant within earshot of Bryant's super-visor,Alderman, that he did not know who votedfor the Union but he would work it out of themcome Monday morning. This is based on Al-derman's credited testimony.On the Monday after the election Chapmanpickedup his right-of-way crew at Raymond, Mis-sissippi,at the usualworktime. He drove them outof town about 7 miles, stopped the truck, madethemall getout, and asked each of them how hehad voted in the election. Kelly Bunley and EugeneSampson each told him they had voted "Yes" (sig-nifying a vote for the Union). Henry Nelson repliedto Chapman's question, when he was asked, that hedid not know how he had voted. Chapman thentold two other employees, Frank Drone and Wil-liam Robinson,that he knew how they had voted.Joe Collins and Odell Brown each said he hadvoted "No." Chapman then ordered the men backintothe truck and returned them to Raymondtellingthem as he let them off to be there the nextmorning even if they were dead. The employeeswere scheduled to work that Monday and had notpreviously been told they were not going to work.The foregoing is the version of the events as takenfrom the credited testimony of Henry Nelson, cor-roborated by Eugene Sampson and Kelly Bunley.Chapman admitted to substantially the same factson cross-examinationand is not credited when histestimony is in conflict with the above. An analysisof his testimony shows he first denied questioninghis crew members as to how they voted, then ad-mittedtellingthem he knew how some had voted.When asked where he got the information hereplied that he had obtained it from a man in a beerhall refusingto identify the man. When ordered byme to identify the man he then claimed he couldnot identify him. He admittedtellinghis crew theywould still have their jobs. In fact, he said, "Theywould berequiredto do [their jobs] to the best oftheir ability,and 1 would see tothat."[Emphasisadded.] He ". . . figured they were quitting." Hetestified, "They all looked at each other like theywere saying `Well, I reckon he is going to fire us,'but I didn't firethem." No one told him of any fearof discharge and there was no known reason whyChapman would tell his crew they would still havetheir jobs. Chapman'sbias againstthe Union andagainst any employee who would vote for theUnion was clearly established by his testimony.Fred Barr credibly testified (corroborated byThomas Goodwin) that around March 1, 1966,Chapman told him and Goodwin and employeeAlvin Raney that he had not fired any of his crewbut rather that he had made it so hard on his crewthat Sampson, Bunley, and Nelson had to leave.The evidence discussed below has to do with myfinding that Sampson, Nelson, and Bunley had beenconstructively discharged prior to this conversation.Ifind the actions of Chapmanin takinghis crewout of town on the first workday afterthe electionand interrogating them as to their vote, not per-'Additional testimony was adduced as evidenceof 8(u)( I) violations oras background to understand evidence withinthe 10(b) period (afterNovember10, 1965), by Dewitt Williams,Paul Greer,and JohnBowfin mn-volving SupervisorsWyidmon andSwanzyBut I find this additionaltestimony too vague as to content or as to date on which tobase afinding ofan unfair labor practice 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitting them to work that day, and telling them tobe there for work the next day even if they weredead,to interfere with,restrain,and coerce the em-ployees in violation of Section 8(a)(1) of the Act.Likewise coercive is the admission of Chapman toBarr and Goodwin of how he discriminated againstemployees who voted for the Union.D. The8(a)(3) and (S)ViolationsThe parties agreed that following the election ofFriday,November 19, 1965, Respondent: (1)closed the restroom in the linemen's room on thefollowing Monday;(2) disconnected the telephonein the linemen's room on Monday,a week later; (3)stopped the"Christmas bonus";4(4)stopped the40-hour guaranteed workweek;(5) changed thosewho work on trouble calls from mostly employeestomostly supervisors;(6) stopped the incentivebonus payments for: no-lost-time accidents; lowmaintenance;not-getting-truck stuck;clean truck;and (7)eliminated some or all of weekend standbypayments.Thesethings were done by Respondentunilaterally without prior discussion with the Unionwhich by winning the election became the exclusiverepresentative of the employees.The law is clearthat unilateral action changing wages, hours, andworking conditions of the employees without bar-gaining with the employees'representative violatesSection 8(a)(5) and(1'i of the Act when donebecause the employees selected the Union as theircollective-bargaining representative.Stark Ceram-ics, Inc.v.N.L.R.B.,375 F.2d 202 (C.A. 6), enfg.Board'sOrder in 155 NLRB 1258. In that case, theBoard found that Stark violated Section 8(a)(5)and (1) of the Act by withholding a Christmasbonus and a length-of-servicebonus from em-ployees because they selected the union as theircollective-bargaining representative.The court, inturn,enforced the Board Order.Abundant authority in Board and court casesprovides clear guidance on the subject of Christmasbonuses and other bonuses.The oftquotedlanguagein an early SecondCircuitopinion well defines theapplicable tests:It ... merely begs the questionto call them"gifts"and to argue, howeverpersuasively, thatgiftsper seare not a required subject for col-lective bargaining.But if these gifts were sotied to the remuneration which employeesreceived for their work that they were in reali-'According to Webster's New Collegiate Dictionary, 2nd Edition, a bonusis something given in addition to what is usual or strictly due It is moneygiven in addition to an agreed compensation'N L.R B v Niles-Bement-Pond Conipans,199 F 2d 713, 714 (C A 2)To the same effectN.L R B vExchangePartsCo,339 F 2d 829 (C A 5),General TelephoneCo of Florida v N L R B,337 F 2d 452 (C A 5),N L R BvEletIru Steam RadiatorCorporation,321 F 2d 733(C A 6),Singer ManufacturingCompan, v N L R B. 119 F 2d 131 (C A 7), cert.denied 313 U S 595,N L R B v CroshiChenucals, inc., 274 F 2d 72(C A 5), citizensHotel C'ompans dlhla HotelTetas, 138NLRB706, enfdty wages, and so within the statute....Where,as here,the so-called gifts had been made overa substantial period of time and the amounthad been based on respective wages earned bythe recipient,the Board was free to treat themas bonuses,not economically different fromother special kinds of remuneration like pen-sions, retirement plans or group insurance, toname but a few, which had been held withinthe scope of the statutory bargaining require-ment.5If such payments are truly gifts and not compensa-tion to employees for their work,the employer isfree of the bargaining obligation in making oromitting such an award.'The question is one offact,determined by all relevant consideration, in-cluding length of time and regularity of payments inpast;relation of amounts paid to position, wagerate,seniority,or work performance of recipient;and whether employees were led reasonably to relyon payment as an incentive or compensation fortheir work.Where the employer seeks to eliminatean existing condition of employment,in the form ofa Christmas bonus or otherwise,he is under a statu-tory duty to notify the union and provide it with anopportunity to negotiate on the proposed change.7The bargaining obligation is thus imposed,and forobvious reasons,before any action is taken to im-plement the change.And, as repeatedly held in thecases,an unlawful failure to bargain occursat thetimethat a compensatory bonus is unilaterallydiscontinued by the employer."Afterthe fact," theviolation cannot be cured by the employer's in-dicated willingness to bargain on the subject.'Evidence concerning the seven above-describedunilateral actions of Respondent will be detailed inorder.1.RestroomSix years earlier, Phillips testified, a linesmen'sroom and restroom were constructed as an additionto Respondent's building. Phillips was the architect.Linemen enter and leave the room through a doorto the outside of the building.W. Harold Alderman, Respondent's building su-perintendent and purchasing agent, testified thatabout 4 or 5 days after Phillips returned from Eu-rope in October 19659 he attended a supervisors'meeting heldby Phillips at which the Union wasdiscussed.During this meeting Phillips related anin pertinent part 326 F 2d 501 (C A5), StarA Ceranuc s,Inc,155 NLRB1258,NessOrleans Board ofTrade,Lid,152 NLRB 1258,The AmericanLubricants Conipan,,136 NLRB 946"N L R B v Wonder StateMfgCo., 344 F2d 210 (C A 8)N L R B v Katz,369 U S 736,MaiDepartment Stores d/h/a Famms-BarrCompan, v N L R B,326 U S 376" Stard Ceramics, lot, 155 NLRB 1258, 1265" Phillips had taken a trip to Europe for the month of September and al-most all of October CAPITAL ELECTRICPOWERASSN.271incident involving an electric power associationmanager in southeastern Mississippiwho had hadunion troubles severalyears prior to this and statedamong other things that if it went through, thebathrooms would be locked. Phillips also saideveryone had to use just one bathroom. NeitherPhillips nor other of Respondent's witnesses whohad attended this meeting, Cyril Chapman, ErnestWyldmon, Alma Warren, or Alma Thames, deniedthat Phillips made this statement in the meeting.TheMondayaftertheFridayelection therestroom in the linemen's room was closed to useand another restroom was locked. The record isreplete with evidence to show this linemen's roomand restroom were normally used by the linemen.The only restroom available for their use after itwas closed was one out in the detached garagebuilding some 97 feet away but this was usedprimarily by the Negro employees. The linemenwere white employees.Respondent's defense,according to Phillips, wasthat he had found a leak in the restroom on the dayafter the election and had cut the water off. On thatMonday he found the commode had been used andwas filthy and that is when he put an out-of-ordersignon the door and locked it and it has beenlocked eversince.About a week later some ob-scene languagewas found on thesign.Alderman,the building superintendent whose responsibility itwas to see the restrooms were kept clean and inworking order, contradicted Phillips' testimony. Al-derman testified that on the Monday following theelection he went in the restroom in the linemen'sroom to wash his hands and upon discovering therewas no water in the lavatory, he reached under thelavatory and cut the water back on. According toAlderman there was nothing wrong with thebathroom at that time. Under cross-examination,Phillips admitted he did not call a plumber to fixthe alleged leak. He also admitted he did not reportit to Alderman giving as his reason that he didn'thave confidence in Alderman. As another reasonfor closing the restroom,Phillips claimed it hadbeen a source of annoyance to the ladies in theoperating department because of the language usedtherein.Alma Thames,the assistant operating su-perintendent, testified for Respondent that Phillips'reason for leaving the restroom closed was becauseof the talk that went on back there. Under cross-ex-amination,however, Thames admitted she hadheard this type of language used since the restroomopened up in October or November 6 years earlierand in fact she testified when she started working inthat area, Phillips had warned her she would hearthingslike that. Even Thames, herself, had beenusing this restroom on occasions for a number ofyears.Although Phillips gave as an additionalreason for closing the restroom the obscene word-ing which appeared on the sign, it was brought outunder cross-examination that the sign had stayed upthere at least a week before the obscene languagewas noted. When Phillips was asked whether anyattempt had been made since to fix up the restroomhe replied, "No, sir, and I do not intend to fix it."Obviously the obscenity on the sign had nothing todo with the decision to close the restroom. Respon-dent attempted to show that there was anotherrestroom available in the building. However, theevidence disclosed that when employees tried touse it they found it locked.Barr,Goodwin,Bowlin,and Alderman all testified to this. The only peoplewho had keys to this restroom were the supervisorypersonnel. Under cross-examination, Operating Su-perintendent Wyldmon admitted it was locked partof the time claiming it was because someone hadfailed to turn the button on the inside of the doorand admitted he was sure he had done so at times.Phillips contradicted himself on cross-examinationas to the reason for closing the restroom in thelinemen's room when he stated, "I did not thinkthey needed it as much as someone working thereall day. They would not need it as much as I wouldbeing there all day." Respondent did not consult orbargainwith the Union prior to unilaterallyclosingthe restroom.In his brief, Respondent's counsel had this to sayabout the restroom facility in the linemen's room.He said the question of the legality in closing therestroom was... to the writer of this brief the most frivo-lous of all of the charges made by the Union.In the first place, as a matter of law, theRespondent was not required to furnish anyrestroom facilities. Indeed, it must be assumedthat these matters would have been attended toprior to any employee reporting to work. It isalso proposed that at the end of a day's workthat the employee would not require the use ofsuch facilities until he reached home. No homeiscomplete without the enjoyment of suchprivate facilities.Answering the brief as to the matter of law part, thequestion is, can Respondent unilaterallyremoveanexisting facility after the Union had been selectedthe bargaining representative. Regardless of coun-sel'sview of the need of restroom facilities forlinemen(and others) the fact is that Respondenthad maintained these facilities for some 6 years.Accordingly, this argument is specious.I find and conclude from the above evidence thatPhillips closed the restroom in the linemen's roombecause the employees selected the Union in theelection. He had foretold doing such a thing to hissupervisors. The timing of the closing, coming as itdid the first regular working day after the election,and the shifting and nonmeritorious reasons givenfor the closing by Phillips are adequate grounds tosustain an inference that the reason for the closingof the restroom was to discourage union activity inviolation of Section 8(a)(3) and (1) of the Act.This unilateral action motivated by discriminatoryreasons under the Act in the face of a newly elected 272DECISIONSOF NATIONALLABOR RELATIONS BOARDbargainingrepresentative of the employees also vio-latesSection 8(a)(5) and (1) of the Act as notedearlier.2.TelephonesThe credited evidence testified to by the em-ployees establishes that immediately after the elec-tion the telephone in the linemen's room which hadbeen there for some 5 years and used by the em-ployees for personal calls was discontinued. 10 Phil-lips,on cross-examination, testified that thetelephone had been put in the linemen's roomoriginally "gratuitously" and ". . . as a convenienceto them"but that after the election"these linemenhad no reason to need a telephone." He furthersaidthatthereasonfordiscontinuingthetelephones was because the employees were abus-ing their privileges.Phillips alleged that a numberof long distance calls were being placed on whichthey had no tickets and these calls had been tracedto the telephone in the linemen's room.AlthoughRespondent claimed it had records to support this,itfailed to produce them. Over the years Respon-denthadcautionedtheemployeesaboutunauthorized use of the Respondent's telephone(not just linemen),and while Respondent con-tended employees were abusing the use of thetelephone, the last memorandum concerning theirusewas dated August 8, 1963. Respondent at-tempted to show that employees were free to useother telephones for personal calls anytime theywanted to. However, the credited evidence is other-wise. Broadaway testified that about a month afterthe election he tried to use the telephone in thedispatcher's office and was refused by either Wyld-mon or Swanzy. Under cross-examination, CyrilChapman, when questioned about the use of thetelephones,stated employees could not use thetelephones during working hours for personalreasons unless it was an emergency,claiming thatthis had always been their policy. Respondent didnot consult or bargain with the Union prior to uni-laterally discontinuing the use of the telephone inthe linemen's room.Ifind that Respondent violated Section 8(a)(3)and (1) of the Act by disconnecting the telephonein the linemen's room after the Union won the elec-tion.My reasons are similar to those above as tothe effect of closing the restroom.The timing andthe lack of persuasive reasons by Respondent, cou-pled with the earlier finding of independent viola-tions of Section 8(a)(1), give rise to the inferencethat union activities motivated the removal of thetelephone. Such unilateral action motivated by an-tiunion considerations also violates Section 8(a)(5)and (1) of the Act as set out above.3.Christmas bonusThe evidence is not controverted that the em,ployees had been getting a "bonus" for a number ofyears every Christmas up until 1965 when they didnot receive one nor have they received one since.At that time the amount given each person was$25.Wyatt Williamson credibly testified that whenhe was hired by Wyldmon around May he was toldby Wyldmon he would get a Christmas bonus.Alderman credibly testified that Phillips, during asupervisors' meeting prior to the election, stated iftheUnion was approved he wouldn't give themtheir bonuses.Respondent admitted that the Christmas bonuswas eliminated but its defense was this was not abonus but purely a Christmas gift out of petty cashfunds.According to Phillips the practice wasestablished in the early fifties and the amount atthat time was $10 which was later increased to $ 15and then $25. Phillips stated this was a means of hissaying "Thank You" in appreciation of good ser-vice and good work. In his testimony, concerningthe discontinuance of the bonuses, Phillips statedthat there was very definite evidence of a concertedeffort by the outside group to embarrass him andlay down on the work and thus they did not give theChristmas bonus in 1965 or 1966. Phillips furtherstated that this was done on advice of counsel as amatter to be resolved at the bargaining table. Undercross-examination,PhillipsadmittedthattheChristmas bonus had been cut off to all the em-ployees in the unit.But since 1965 it has been givento supervisory personnel and to employees whowere not in the unit. Phillips, under further cross-examination as to the reason for the discontinuanceof the Christmas bonus, claimed it was discontinuedbecause employees in the unit were spreading ru-mors. However, Respondent offered no probativeevidence to substantiate this assertion. It wasfurther brought out under cross-examination thatduring the investigation Phillips had told a Boardagent the reason the Christmas bonus was discon-tinued was because the employees were not per-forming their duties properly. There was no men-tion of spreading rumors at that time.When cross-examined as to whether he had con-tacted the Union prior to eliminating the Christmasbonus, Phillips admitted he had not done so. Hisclaim was that Respondent was negotiating and hethought he had no obligation to discuss the discon-tinuance with the Union.Ifind Respondent's actions in this aspect followthepatternnoted above of discrimination todiscourage protected union activities of employeesand the General Counsel again has established by apreponderance of the evidence that Respondent1OThe telephone in the meterroom was disconnected 8 days before theelection according to Bowlin's testimony and Phillips promised to restore itto service after the election but never did so I make no finding of violationas to this disconnected telephone service Such a finding, if made, wouldmerely be cumulative and would not materiallyadd to the remedy Thetelephone used almost exclusivelyby thelinemen was in the linemen'sroom CAPITAL ELECTRIC POWER ASSN.273discriminatorilyand unilaterally eliminated theChristmas bonus,thereby violating Section 8(a)(I),(3), and(5) of theAct. SeeZelrich Company, 144NLRB 1381, enfd.344 F.2d 1011 (C.A.5), andcases cited above.4.40-hour guaranteedworkweekThere is no controversy that employees for 10years prior to the election had worked under aguaranteed 40-hour workweek. For example, theygot paid for 40 hours if they did not work becauseof rain.Respondent admitted that the 40-hourguaranteed workweek had been discontinued onDecember23, 1965. (Respondent'sExhibit 33.)This occurred after the first negotiating meetinghad been held with the Union on December 17.Under cross-examination,Phillips admitted that hedid not consult the Union prior to eliminating theguaranteed40-hour workweeknor did he mentionitat the first negotiation meeting. Respondent's at-torney at the hearing stated that the reason it wasabolished was for economic reasons. Records sub-penaed from Respondent show that the eliminationof the guaranteed40-hour workweekresulted insubstantialmonetary losses to the employees.(GeneralCounsel'sExhibits26.0001through26.0404. )This isanother instanceof "far-reaching con-sequence"threatened by Phillips if the Union wonthe election.Ifind the evidence as related aboveproves Respondent discriminatorily and unilaterallydiscontinued the guaranteed40-hour workweek,thereby violating Section 8(a)(1), (3), and (5) ofthe Act.unusual sabotage had been committed."OperatingSuperintendent Wyldmon on cross-examination ad-mitted he and Swanzy caught more trouble callsafter the election.Although Respondent tried toclaim that later more employees were sent out ontrouble calls,itoffered no records,which it admit-tedly kept, to show they had been sent out. Thisreason about alleged sabotage brought out at thehearing varied from the reason given by Phillips tothe Board agent during the investigation as to whythe supervisors handled more trouble calls. In theaffidavit,Phillips stated the reason supervisors wenton an increased number of trouble calls wasbecause employees refused to go and they had lessemployees at the time.No probative evidence wasoffered to show that any employees had refused togo out on trouble calls when asked or that they didnot have qualified employees to do this work.Records subpenaed from Respondent show the em-ployees suffered substantial losses in their pay bybeing deprived of their right to perform trouble callwork(General Counsel's Exhibits 26.0001 through26.0404).Again,Respondent changed this practicewith respect to trouble calls, unilaterally withoutcontacting or notifying the Union or attempting tobargain with the Union over this matter.For reasons similar to'those given above, I findthe evidence as discussed above proves Respondentdiscriminatorily and unilaterally changed its prac-tice with respect to trouble call work in violation ofSection 8(a)( 1), (3), and(5) of the Act.6. Incentive bonuses: no-lost-time-accidents; lowmaintenance,not-getting-truck-stuck; and cleantruck5.Trouble call workThe credited evidence of the employeesestablished that prior to the election employeeswould be called out on trouble call work on a rotat-ing basis with supervisory personnel performing thiswork only in emergencies.After the election, how-ever, trouble call work was handled only by the su-pervisors except on occasions when the supervisorsneeded help or when the work got so heavy duringthe summer months it was necessary to call em-ployees out to handle this work.Respondent's defense as to the reason super-visors were called out on trouble call work after theelection instead of employees was because sabo-tage was suspected and supervisors were neededto investigate.Phillips, in giving this reason,claimed they believed sabotage had been com-mitted by men in the unit.No evidence waspresented by Respondent to show who,if anyone,had committed any sabotage or if in fact anyThe creditedevidenceof theemployee witnessesestablished that Respondent had an incentive bonussystem ineffect fora number of years which waseliminated after the election waswon bythe Union.This bonussystem operated as follows:for no losttime due to accidents each crew member received$25; fora truck not getting stuck,each crewmember received$25; and forleast truck main-tenance, each crew member received$25. Thesebonuses werepaid every6 months.After paymentinOctober for theperiod ending September 1,there have been no more payments. There was alsoa $5 quarterly bonus to each crew member of theneatest kept truck.The last time this bonus waspaid was prior to the election.Alderman crediblytestified that Phillips stated,during a supervisors'meeting prior to the electionthat if the Union was approved,he would not giveemployees bonuses.Respondent admitted that these bonuses hadbeen in effect since around March 1959 and had" Glass insulator distruction appears to have a seasonal characteristicwith the greatest around the Christmas holidays It is as easily imputed toChristmas rifles in the hands of children as to disgruntled employees 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeenstopped after the Union won the election.Phillips, in giving hisreason forterminating thebonuses stated, "It was evidentitwas just a con-certed effort that theywere not goingto care. Ourlost timeaccidentswentway up, our cost went wayup, so there wasno basis formaking an award."Respondentattempted to corroborate Phillips'testimony for cuttingout thesebonuses by sub-mitting recordsfromRespondent's insurance com-pany.Phillips claimedthese records were part ofhis basis for eliminatingthe bonuses.However, in-steadof corroboratingPhillips, I believe theserecords contradicted his testimony by showing dur-ing thepolicy period, January 1, 1965, to January1, 1966, whichwas when the bonuses were discon-tinued,that Respondent's costin fact went down.The total lossfor that period was $299.32, whereasthe total lossfor the policy period, January 1, 1964,to January 1, 1965, was $474.06 (Respondent's Ex-hibit31(c)). Phillips' own testimonyas well as theevidenceshowed thisreasonwas fabricated. For ex-ample,on cross-examination,Phillips admitted hehad made the determinationon October 22, 1965,that no more awardswould be paid. The insurancerecords in evidence on which he claimed to havereliedaspart of hisbasis for eliminating thebonuses are all dated December21, 1966,or later,which obviously were not in his possession when heallegedlymade his decisiononOctober 22 toeliminate the bonuses.Moreover,while Respondentclaims that the bonuses were not serving their pur-pose of keeping accidentsdown, etc., its ownrecords showduring theyear after they were cutout, that accidents allegedly increased(Respon-dent's Exhibit31(e)). The reasons given by Phillipsfor the elimination of the bonuses and the timesuch decision was madecontradictedinformationpreviously furnishedby Phillips to theBoard agentduring the investigationinwhich hegave as thereason for eliminating the bonusesthe fact that em-ployeesfell down on the job after theelection.Phillips, under cross-examination,admitted thatprior to cuttingout thebonuseshe did not contactthe Union,stating he felt no obligationto discuss itwith them.Records subpenaedfromRespondentshow the eliminationof thesebonuses resulted in asubstantialmonetary loss tothe employees in theunit(General Counsel'sExhibits26.0001 through26.0404).Again,for reasonsalready statedas to timing andshiftingdefense and earlier threats,Ifind theevidence establishes that Respondent discrimina-torilyand unilaterally eliminated these bonuses,thereby violating Section8(a)(I), (3), and (5) ofthe Act.7.Weekend standby payThe credited evidence of employee witnessesestablishes that shortly after the election the prac-tice of weekend standby was eliminated. This prac-tice, which also had been in effect for a number ofyears,provided that two employees would be oncall to handle trouble calls over the weekend forwhich each would receive $5 for standing by in ad-dition to being paid for any work they performed.This standby duty was rotated about every 6 weekswith provision that employees were allowed to swaparound.Since the standby duty of employees waseliminated,this work has been performed by the su-pervisors.Respondent admitted this practice had beendiscontinued.Phillipsclaimed it was cut outbecause he suspected sabotage and wanted the su-pervisors to go out and also investigate.He statedthiswas theonly reasonitwas cut out. However,this reason was entirely contradicted by an earlierstatement which Phillips had given to the Boardagent during the investigationas to why standbywas discontinued.On that occasion, Phillips toldthe Board agent it was discontinued because someof the men were reluctant to go out.No mentionwas made about sabotage.Respondent offered noevidence to show any sabotage had been engaged inor to show why any employees in the unit wouldhave been suspected of engaging in such sabotage.(See above with respect to insulator damage.)The standbypractice was eliminated around thesame time as the guaranteed 40-hour workweek.Also Phillips admitted that he did not consult theUnion prior to discontinuing the weekend standbypay.For the reasons stated earlier as to timing andshiftingdefense and earlier threats,Ifind thatRespondentdiscriminatorilyandunilaterallydiscontinued the standby practice in violation ofSection 8(a)(1), (3), and(5) of the Act.8.LoansThe creditedevidence established that prior tothe election employees could borrow money fromRespondent and repayitbyhaving amounts agreedupon deducted from their pay. The record showsthat employeeshad borrowedup to$300 or $400.Thismoney came from profits of the automaticCoke machines. At times employees would executea note for the amount and these loans would be re-paid with interest charged by Respondent.No loanswere made after the election.Respondent'sdefense was that loans were nolongermade from Respondent'scorporate fundsbut Phillips denied Respondent had changed its pol-icy aboutmaking loans from the Coke fund to theemployees saying no one had applied for loanssincethe Unionwas certified.Itwas admitted thatthisCokeloan fund was established 2 years earlierin1963.Undercross-examination,itwasestablished that Phillips had made a prior incon-sistent statement to the Board agent during the in-vestigation in which he stated that theCoke fundhadbeendiscontinued.Thiscontradictshis CAPITAL ELECTRICPOWERASSN.275testimony given at the trial.Specifically,Phillips onthat occasion when asked when it was discontinuedreplied,"When this thing [loans from Coke fund]started,we thought we were doing these boys someservice.It seems they didn't appreciate it so we justdiscontinued it." Additional evidence pertaining tothe discontinuance of the loan practice and reasonfor such action consisted of statements made byPhillips to employees.Alderman testified that at the supervisors' meet-ing he had attended prior to the election,Phillipstold them if the Union was approved,Respondentwould not loan employees any more money.Although a number of Respondent'sother wit-nesses attended this meeting, they did not deny thiswas said.John Bowlin testified that after the election heheard Phillips tell employee John Bryant there wereno loans available when Bryant wanted to borrowsome money.Bowlin also testified that the day afterPhillips came back from his vacation in October1965 Phillips called him in the office and talked tohim, at which time he told Bowlin that he used toborrow a little money but he would not be able toborrow after the election if the Union was voted in.Further,Course and Williams testified that after theelection,instead of Respondent taking the amountof money out of their checks as had been agreedupon on their loans which had been made prior tothe election,Phillips told them he had to have themoney back and took a larger payment out of theirchecks without allowing them the time previouslyagreed upon to repay the loan.12Phillips admittedtaking a greater amount of money out of theirchecks but claimed they were behind in their pay-ments.Respondent adduced no record evidence re-lying solely on Phillips' testimony.On demeanor Icredit Course and Williams.The evidence as related proves and I find thatRespondent discriminatorily and unilaterally ter-minated the practice of making loans to employees,thereby violating Section 8(a)(1), (3), and (5) ofthe Act.The pattern of the acts of discriminationengaged in following the election is the same in allthe above cases.Ifind this discrimination was todiscourage union activity by employees.E.The Discriminatory Discharges1.Willie CourseCourse was employed as a groundman in FredBarr's right-of-way-crew.According to the Com-pany's records,he started work on September 6,and was discharged on December 2, 1965.His union activities consisted of signing a unionauthorization card on September 23, and attendingone union meeting prior to the election ofNovember 19, 1965.Course testified that about a week before theelection Phillips called him into the office and said,"Iwant you boys to vote the right way." Hetestified that when he talked to Phillips he bor-rowed$100 from Phillips with arrangements to payback$10 every 2 weeks.Phillips denied speaking toCourse about the Union but admitted loaning himmoney.Course further testified that after the electionPhillips kept his whole paycheck and told him hehad heard Course was quitting the first of the yearclaiming this was the reason he had to have hismoney.Course told Phillips he did not knowanything about quitting.About a week later, ac-cording to Course,Phillips again called him in andsaid he had heard Course was quitting the first ofthe year and told him he had him on a 90-day trialbasis and his 90 days were up. Phillips also told himhis work was unsatisfactory and during the conver-sation stated,"You boys didn't treat me right, whenyou voted for the Union."Course denied he had ever been told by anyonehiswork was not satisfactory.Respondent's sub-penaed records show that for the payday onNovember 26 Course'swhole check was withheldand on December 2 the balance owed of $24.46was withheld.Phillips admitted taking the money out of Course'scheck but claimed it was overdue. Under cross-examination,Phillips,contrarytohisabovetestimony,admitted that Course had never told himhe was leaving at the first of the year and, in fact,that Course had denied it. Phillips then claimed thereason Course was terminated was because theyjust thought he did not have the makings of a goodpermanent employee.This was contrary to a priorinconsistent statementmade by Phillips to theBoard agent during the investigation wherein hestated that the reason Course was discharged wasbecause of complaints by the truck foreman that hehad not been employing experienced groundmen.Under cross-examination, Phillips admitted he hadnever heard any complaints from crew foremenabout Course'swork.Fred Barr,inwhose crewCourse had worked previously,testified that Coursewas performing his work fine and he did not haveany complaints.Barr further testified that none ofthe supervisors ever asked what kind of workCourse was doing and the only other groundmanwho had ever been discharged from his crew wasanother one of the discriminatees,Dewitt Williams,who was discharged allegedly for a garnishment.There was even some confusion by Respondent'sown supervisors.Wyldmon claimed the reasonCourse was discharged was because Course wasslow and although he could dig a hole he was nothardly big enough to do it very fast.(It is assumedthat at the time of his hire he was as big as he waswhen he was discharged.)Phillips had testified that11Dewitt Williams credibly testified that he had been repaying a loan atthe rate of $20 per payday before the election But after the electionRespondent took$50 out of his pay the first payday and the remainder of$47 50 on the second payday353-177 0 - 72 - 19 276DECISIONS OF NATIONALhe thought Course could dig holes pretty well. Ac-cording toBarr,there are no groundmen on histruck now.The above facts establish that Respondent's al-leged reason for the discharge of Course was amere pretext. The only new factor in the employ-ment relationship was the winning of the electionby the Union with the help of Course and other em-ployees.With Respondent's reasons for dischargefound to be without merit, and in light of the inde-pendent 8(a)(1) and (3) violations found above, Iam satisfied and find that Course was discharged inorder to discourageunionactivitiesof Respon-dent's employees. Such a discharge violates Section8(a)(3) and (1) of the Act. Citation of authorityfor this proposition is unnecessary as this has beenthe law of the land for over 30 years.2.William McWilliamsMcWilliams was employed from September 14,until he was discharged on December 9, 1965. He,likeCourse above, worked as a groundman inJames Barr's crew.McWilliams' union activities consisted of signinga unionauthorization card on September 23, 1965,and attending one or two union meetings prior tothe election and another meeting 3 or 4 days afterthe election which was held on November 19,1965.McWilliams testified that on December 9, whenhe came in from work to punch out he found a noteto see Wyldmon. Upon reporting to Wyldmon,Wyldmon told him that things just would not workout for them and that this was his final check.When McWilliams asked Wyldmon what waswrong,Wyldmon repliedagain thingsjustwouldnot work out for them. Wyldmon would not giveMcWilliams any reason for his discharge. McWil-liams stated that no one had ever told him his workwas unsatisfactory nor had they said anything be-fore to him about being discharged.Respondent's reason for terminating McWilliams,according to Phillips, was that McWilliams andthree other men employed around the same timewere just drifters and did not have the capability tomake good employees. Again, this is inconsistentwith a prior statement given by Phillips to a Boardagent duringthe investigation when he stated thesemen, includingMcWilliams,weredischargedbecause their truck foreman had complained of notemploying experienced groundmen. At the hearing,Phillips denied that this had anything to do withMcWilliams'discharge.Wyldmon testified that thereasonMcWilliams was discharged was because hefound McWilliams was more or less a drifter. Undercross-examination,Wyldmon explained that heLABOR RELATIONS BOARDt'l.oughtMcWilliams was a drifter because McWil-liams had mentioned to him several jobs he hadworked on. Wyldmon admitted that McWilliamshad not told him he was leaving. Further, undercross-examination,Wyldmon admitted he hadtalked to McWilliams at the time he had hired himand had asked him then about the places where hehad worked. It is certainly strange that Respondentwould hire a "drifter" and then fire him because hewas a "drifter."13McWilliams testified that when he was hired inSeptember, which was before the unionorganizingcampaignbegan at Respondent,Wyldmon hadasked him where he had worked before and he hadtold him he had worked for Universal Manufactur-ing Corporation which later became involved in aunion organizingcampaign. Universal Manufactur-ing Corporation is located in Mendenhall,Missis-sippi,nearJackson, Mississippi. During the conver-sation,McWilliams testified thatWyldmon men-tioned something about the Union and said that hedid not want anyone that worked for the Union andCapital Electric did not have any use for them.Wyldmon did not deny having such a conversationwith McWilliams at the time he hired McWilliamsnor did he deny having mentioned the Union toMcWilliams as McWilliams testified. Further, undercross-examination, Wyldmon mentioned that as faras he knew McWilliams was a good worker.Ifind, for the same reasons as given in the case ofCourse above, that the evidence as related provesRespondent discriminatorily dischargedMcWil-liams inviolation of Section 8(a)(1) and (3) of theAct, and its reason for McWilliams' discharge was amere pretext.3.Dewitt WilliamsWilliams was employed by Respondent for ap-proximately 13 years and along with Course andMcWilliams worked as a groundman in Fred Barr'screw.His union activities consisted of signing aunion authorization card on September 22, 1965.Williams testified that after the election Phillipscalled him into the office and told him somebodyhad told him (Phillips) that he would be leaving bythe first of the year. When Williams asked who hadtold him, Phillips replied, "Something tells me."Phillips toldWilliams he owed him some moneywhich Williams had borrowed from the Companyand Phillips said he would have to have the wholething by the end of the year or the first of the year.Williams testified that at this time Phillips took $50out of his pay, which was not the amount Williamshad agreed to pay. Respondent's records showthese payments were accelerated. As previouslystated, Phillips had done this same thing to another" This is like the old story of the young man convicted of killing hisparents whoat time of sentencingthrew himself on the mercy of the courtbecause hewas an orphan CAPITAL ELECTRIC POWER ASSN.277discriminatee,Course, telling Course he had heardhe was leaving and was acceleratinghis loan pay-ments.Williams further testified that on the nextpayday another $50 was taken out, then thebalance of $47.50 was taken out on the followingpayday.Williams testified that around the firstweek in January, Wyldmon called him in the officeand showed him a garnishment and said,"It lookslike this is it."When Williams asked him did hework that day or was he fired, Wyldmon replied,"You don't work today." Wyldmon then told himto turn his helmet in,which he did.With respect to the garnishment,Williamstestified he was a cosigner on a note for his sister.The original note had been for $500. According tothe garnishment the amount due was$144.Wil-liams testified he had never received any noticethat his wages would be garnisheed and to hisknowledge no employees had ever been dischargedbefore because they had been garnisheed.Further,Williams did not owe Respondent any money at thistime having already repaid his loan prematurely atPhillips' demand.Williams further testified he hadnever been garnisheed before, and had never beencalled in and talked to about his debts.Respondent's defense,according to Phillips, wasthatWilliams was discharged because of a garnish-ment and an alleged pending garnishment.Respon-dent offered in evidence the garnishment which hadbeen served on Respondent but offered no proba-tive evidence as to any alleged pending garnish-ment.Respondent's alleged position with respect togarnishments was contained in its memorandumdated July 28, 1958, as follows:Hereafter,when a Garnishment is served, theemployee will be immediately discharged, butwe will lend all assistance possible in defendinghis position if he will bring the summons to uswhen he is required to answer this suit. This isbefore all the charges have accrued. (Respon-dent's Exhibit 34.)Although Respondent contends that this was theirpolicy with respectto garnishments, in support oftheirdefense toWilliams'discharge,there isevidence that this was not the policy and that otheremployees had been garnisheed without beingdischarged.Forexample,ThomasGoodwintestified, as corroborated by Respondent's records,that he was garnisheed in May without dischargeand 60 some dollars was taken out of his pay to payoff the garnishment. Goodwin testified he was notgiven any warning he would be discharged withrespect to garnishments when this memorandumabout garnishments had been posted, Phillips talkedto him about a bill which he owed at a pharmacy.Phillips told him not to let it get to a garnishmentbecause it would cost him a lot of extra money.Bowlinstated he asked Phillips what would happenifhe got garnisheed and Phillips told him theywould help him all they could. Bowlin also statedhe asked Phillips if he paid off the garnishments forNegroes and Phillips replied, "You couldn't keep agood Negro, if you don't pay off their garnish-ments."Williams is a Negro. Under cross-examina-tion,Phillipsadmitted that another employee,James Stingley, had been garnisheed in Decemberwhich was paid off on December 15, and Stingleywas not discharged. Under cross-examination, Phil-lips also admitted that he did not know whetherWilliams had another garnishmentagainst him.Phillips further admitted under cross-examinationthat he made no attempt to help Williams withrespect to the garnishment despite the fact thatWilliams had been employed there 13 years, hadnever been garnisheed before, and Respondent hadnot enforcedits allegedrule but instead had helpedother employees who had been garnisheed aroundthe same time.As a matter of fact, with respect toStingley, Phillips stated that the money to pay offhis garnishmentwas taken out of corporate funds,despite the fact that Respondent had allegedlydiscontinued makingloans from corporate funds.Phillips alsoadmitted under cross-examination thatRespondentin thepast had made loans to help payoff garnishmentsand to get people out of jail.Williams'dischargeis similarto those of Courseand McWilliams above and establishes a pattern ofhouse cleaningof those who favored the Union. Ifind that the evidence related proves Respondentviolated Section 8(a)(1) and (3) of the Act by dis-criminatorily dischargingWilliams to discourageunionactivities. The defense was a mere pretext.4.Paul GreerThis case is more subtle than the above three andis not wholly free from doubt, because it took place9 months after the election.Greer was employed by Respondent for 13 yearsfrom September 1953 until he was discharged onAugust 5, 1966. At the time he was discharged, heworked as a serviceman and for a number of yearshad worked under the supervision of Operating Su-perintendent Wyldmon. It is of interest to note thatWyldmon began working for Respondent onGreer's truck as Greer's assistant.Greer's union activities consisted of attendingseveral union meetings before and after the electionand serving on the negotiating committee for theUnion during contract negotiations. 14It has previously been set out under section C, 1,above, that Phillips interrogated or threatenedGreer with respect to his union activities. Also re-lated under section C, 2, above, was Wyldmon'sstatement to Oliver that Phillips had said those whoattended the first negotiation meeting would be laid" Respondent'sbrief refers to the fact that Greer was not even a memberof theUnion in anattempt toshowunionactivities could not have causedthe dischargeThis completely overlooks the fact Greer was on the Union'scontract negotiating committee 278DECISIONSOF NATIONALLABOR RELATIONS BOARDoff the rest of the week although this was laterrescinded.At the first negotiation meeting on December 17,1965, Greer, of course, was in attendance. At onepoint in the meeting Phillips was explaining howcertain right-of-way employees had "quit." (Theconstructive discharge of these employees appearslater in this Decision.)Phillips explained that theseemployees just"threw their tools on the truck andran" from the scene of their work. This explanationcaused Greerto smileat Shaffer,a union represent-ative in attendance.Phillips saw the smile and saidto Greer, "You think that is funny, do you Paul?"Greer replied, "Yes, sir. I find it ratheramusing."Wager, the Union's chief negotiator, then spoke upsaying to Phillips, "Why did you want to jump onhim?" Phillips replied, "I jump on who I please."The Discharge in AugustOn Monday, August 1, 1966, Greer took a cof-feebreak at Frost Top about 1,000 feet beyond thearea serviced by Respondent.Greer further testified that on August 2, 1966,when he reportedto work, Wyldmon called him inand told him he wanted to talk to him. Wyldmonmentioned that Greer drove so far to get coffeetellingGreer that he had passed several coffeestops. Greer admitted it and told Wyldmon it couldbe improved on and he would certainly cooperatewith him. Also, during the meeting,Wyldmonbrought up Greer's speed and said everyone wasdriving too fast and they were going to have to ad-here to company policy,that isdriving 50miles perhour in company trucks. Wyldmon also mentionedan incident that happened the previous day inwhich Greer cut off a customer's service in ad-mitted error. Greer testified he had never beentalked to prior to this time about his coffeebreaks,except that at a safetymeeting abouta year beforeWyldmon toldthe group he had no argument abouttheir taking coffeebreaks but if they were awayfrom the trucks they ought to call in that they wereout of service.Greer testified that employees took coffeebreakswhen it was convenient and ate their lunch wherethey could. Greer also testified with respect tocalling out of service, rarely did they call out of ser-vice unless they were going to be away from theirtrucks for some length of time.Even supervisors,Wyldmon and Swanzy, had been with him on occa-sions when he did not call out of service. WhenWyldmon talked to him on August 2, Greer was notgiven a warning or told he would be discharged.At the close of his workday on August 5, Greercame inand laid his daily report on Wyldmon'sdesk. These reports showed the work which he hadperformed that day. While there Wyldmon handedhim his check and told him that they just could notuse him anymore, that they would have to ter-minatehis employment. Greer asked Wyldmonwhat the reason was. Wyldmon then handed him asheet of paper allegedly showing his activities forthat day. This was written on tablet paper. Wyld-mon refused to give Greer a copy of it but per-mitted him to copy the information from the tabletpaper.When Greer looked at this sheet he saw anotation about a stop at Brooks Nobles. He toldWyldmon that he did not stop at Brooks Nobles,butWyldmon made no reply. Greer again hadtaken his morningcoffeebreak at Frost Top.Greer testified that about 7 weeks after hisdischarge,he talked to the assistant operation su-perintendent, Swanzy, who was also one of his su-pervisors. Greer stated he asked Swanzy if Swanzycould think of any reason why he would have beenfired and asked Swanzy did he not do his work.Swanzy replied that he would swear that he did hiswork and to his knowledge he could think of noreason for Greer's dismissal.Swanzy was not calledby Respondent to testify. Greer also testified thataround Christmas 1966 he had a conversation withWyldmon during which he told Wyldmon that hehad always tried to do his work and that Wyldmonhad workedwith him long enoughand had ob-served him long enough to know that he had triedto do his work in a conscientious manner. Wyld-mon's reply was, "I know that is right Paul." Wyld-mon did not testify concerning this conversation.Respondent's reason, according to Wyldmon, forGreer's discharge was that Phillips had told him hehad followed Greer and told Wyldmon to fireGreer. Wyldmon testified when Greer came in fromwork on August 5, he called him in the office. Atthe hearing,Wyldmon testifying about what hap-pened then stated:Iconfronted him with where Mr. Phillips hadseenhim,becausehehadmade twounauthorized stops, made one at the Frost Topand one near Brooks Nobles, and it struck methat we should fire him.Under cross-examination,Wyldmon admitted thatother employees did not call out of service all thetime and if they were close enough by their carswhere they could hear their radio, they did nothave to call out. Wyldmon also claimed the lasttime he had ever talked to Greer about being atFrost Top was in 1964. Wyldmon admitted thatGreer told him he did not remember stopping atBrooks Nobles and did not give him a chance to ex-plain it.Wyldmon also admitted when he talked toGreer on August 2, which was also at Phillips'direction, he did not give Greer a final warning thathe was going to be discharged. Wyldmon testifiedthat Greer liked to embarrass or aggravate him andhad a mean streak.Undercross-examination, headmitted Greer had been doing this ever since hefirst knew him in 1954. Phillips testified that on Au-gust 5,he followed Greer part of the morning andthen instructed Wyldmon to discharge him.Respondent made no attempt to show that Greerdid not perform his dutiesas assignedthat day orany other day and did not attack his worksheet for CAPITAL ELECTRIC POWER ASSN.279August 5.Phillips also admitted under cross-ex-amination that they had never gone out andchecked on the amount of time other employeestook for their breaks claiming they could have doneso by checking the tachographs on the trucks.Further,when Phillips was cross-examined as towhether or not Greer went in Brooks Nobles onAugust 5, he admitted he did not know where hewent.Respondent then elicited testimony about al-leged telephone calls which Greer had received asone of the reasons for his discharge.Thames, whotestified concerning this matter,could only relateone such incident.When questioned by me shestated that about 1-1 /2 years earlier, in July 1964,some unidentified woman had called and asked herto contact Greer and have him call her immediatelybecause she had something she wanted to talk tohim about.Thames had refused to do this.NeitherPhillips norWyldmon had testified about this in-cident as a reason for Greer's discharge.Both Phil-lips and Wyldmon admitted under cross-examina-tion that they had never followed any other em-ployees.Further,althoughPhillips claimedWyld-mon had warned Greer on several occasions aboutnot stopping at Frost Top, Wyldmon's testimony oncross-examination contradicted Phillips.Phillips ad-mitted under cross-examination thatemployees didnot have to take their coffee breaks only at placeswhich they serviced and admitted he had never in-structed any employees that they could not stop atFrost Top. The cross-examination of Phillips and asindicated in Respondent'smemorandum(Respon-dent'sExhibit 25), the tachographs on the truckswould show unauthorized stops.Although Respon-dent maintained such records such evidence wasnot offered to show whether or not Greer did stopat BrooksNobles.Interestingly on the sheet which Phillips allegedlygave to Wyldmon concerning Greer's activities onAugust 5 was the notation at the bottom, "wasback at Frost Top at noon." Phillips, under cross-examination, denied he had seen Greer there thatday at noon and did not of his own knowledgeknow whether Greer was there. Although Thamestestified she saw Greer at Frost Top at noon on Au-gust 5,she denied,under cross-examination, shehad reported this to Phillips. Unanswered was thequestion as to the source of this information.Greer's discharge occurred about 2 weeks afterRespondent had presented its defense to the Boardagent with respect to the earlier discharges above.Conclusions as to Greer's DischargeGreer had testified that Phillips, prior to the elec-tion,had told him the election could have some far-reaching consequences and had threatened to layhim and the other two employees off work for aweek if they attended the first negotiation meeting.Phillips also "jumped"on him when he smiled atPhillips' recitation of events when some right-of-way men"quit"during a contract negotiationmeeting.Greer served on the negotiating commit-tee of the employees during the meetings betweenDecember and May.The reasons advanced by Respondent for Greer'sdischarge appear trivial for an employee of 13years' service who had never been warned aboutbeing discharged. Yet an employer may dischargefor any or no reason so long as it is not made todiscourage union activities.But when the reasonsgiven for the discharge could not stand the scrutinyof cross-examination, in view of the above findingsof violations I find the reason for Greer's dischargewas a pretext with the real reason being his unionactivities on the negotiating committee. Greer wasthe only serviceman followed. The Respondent wastrying to get something on him and the little theygot served their purpose to clean out the union sup-porters even though this violated Section 8(a)(3)and (1) of the Act.5.W. Harold AldermanAlderman was employed from January 1962 untilhe was discharged on November 26, 1965. His jobwas building superintendent and purchasing agent.Itwas stipulated at the hearing that he was a super-visor within the meaning of the Act.Alderman testified that shortly after Phillipsreturned from Europe in October 1965 he called ameeting of the supervisors and talked to themabout the Union. Phillips asked them if anyone hadknowledge the Union was being organized andeveryone answered no. Phillips then started out byasking Charlie Crane, the staking engineer, if heknew anything about it and Crane told him no, butsaid it had been rumored for several years and hehad passed it- off as another gripe. Phillips told themitwas their responsibility to sell the men against itand sell the points for the Company, the good fea-tures of the things the Company had done for themin the past and what the Union would not do forthem. Phillips then said if the Union was approvedthat he would have to deduct union dues from thechecks, group insurance, and he would not loanthem any more money or give them bonuses. Phil-lips asked each of them at the meeting to go see aman who would be closest to them and try to getthem to vote their way and to sell the good pointsof the Company. Crane was not called by Respon-dent to testify nor did the other Company's wit-nesses who had attended this meeting, Alma War-ren, Cyril Chapman, Ernest Wyldmon, nor Phillipsspecifically deny that these things were said duringthismeeting.Alderman stated that although hetalked to two employees about what Phillips hadsaid he never did report this information back toPhillips.Alderman only had one employee working underhis supervision.This person was John Bryant, ajanitor.Alderman testified that the morning afterthe election he overheard Phillips talking to JohnBryant. Phillips told Bryant that he and other em- 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees had let him down. Bryant told Phillips hedefinitely went and talked to those people but hewas unable to get anything out of them. Bryant saidthe others would not tell him what they knew aboutitor how they would vote. Bryant then said hewould assure Phillips that he had voted "no"against the Union. Phillips then accused Bryant ofbeing a liar. Bryant replied, "I had no idea thisplace was being organized." Alderman testified hethen told Phillips that Bryant definitely did talk tothemen because he was in the yard with Bryantand said that whether Bryant talked to them aboutthat, he did not know but Bryant had assured himhe did. Bowlin corroborated the fact that Phillipstalked to Bryant on that occasion. When Phillipswas questioned on direct examination as to whetheror not he had such a conversation with Bryant, hereplied,"Ihad no such conversation, and Iwouldn't with John Bryant. John Bryant knows hisplace. John Bryant would not argue with me, and Icertainly wouldn't argue with him, and I had no oc-casion to call John Bryant a liar John Bryant is agood Negro, does a good job." Under cross-ex-amination when Phillips was asked if he had evertalked to Bryant about the Union, he first denied it.When questioned as to why he did not talk toBryant about the Union, he changed his testimonyadmitting he had talked to Bryant about the Unionprior to the election. Bryant was not called byRespondent to testify.Alderman testified that about 45 minutes afterthis conversation in which he had attempted to pro-tectBryant from Phillips' unlawful interrogationabout his union activities, Phillips called him intothe office and told him that he and Phillips wouldhave to part and he would have to start looking fora job. When Alderman asked him why, Phillips saidhis work was unsatisfactory. Alderman told him hethought he had been doing a good job and he hadnot heard any complaints from him to the contrary.Phillips replied thatAlderman had started outdoing a good job but here lately it was very un-satisfactory.Alderman stated that he told Phillipsthat was not actually the reason he was firing him.When Alderman asked Phillips if he wanted him toleave then, work a week or 2 weeks, Phillips toldhim he would not put a time limit on it and said aperson could find a job much better if they werepresently employed. During this conversation, Al-derman stated that Phillips told him he wouldrather have someone who was more loyal to theCompany than one who had an education. Phillipswould not tell him why his work was unsatisfactory.Phillips also told Alderman that if he had been inAlderman's place he would have known what wasgoing on, and would have known there was a move-ment to organize. Alderman told Phillips that hehad no knowledge of the Union being organized.Alderman testified that on November 26 (6 dayslater) Phillips brought him his check, 2 weeks' payplus two additional weeks, and told him he couldleave then. Alderman told Phillips he thought it wasbest because of the harassment he had been receiv-ing by Cyril Chapman who would not speak to himand answerquestionsconcerning the invoices forpayment which werethings pertainingto his dutiesat Respondent. Prior to contractnegotiations andduring negotiations,theUnion complained toRespondent about the fact that Alderman had beendiscriminatorily discharged, however,Respondentignored their complaint.Respondent's defense was that Alderman wasfired because of his poor work. Phillips testified henoticed a change in Alderman's attitude in 1965and spoke to him before he left for Europe in Sep-tember. He claimed there was a general laxity inAlderman's looking after his duties, particularly inreference to the buildings, and the lawn, and soforth. He called it to his attention and urged him tocorrect these deficiencies. Phillips testified when hereturned from Europe he learned from Cyril Chap-man, Alma Warren, and Alma Thames that Al-derman had completely neglected his work withreference to keeping the building clean and keepingthe passageways clear. Phillips stated he talked toAlderman immediately, which was before the elec-tion. Phillips testified that on November 20, the dayafter the election, he told Alderman he did not looklike he was going to mend his ways and that he wasnot attending to his duties properly.Phillips said itwas evident that Alderman had some outside in-terest to which he was devoting a great deal of histime and he thought it was best for them toseparate. Phillips testified that he told Alderman hewould give him sufficient time to make contacts foranother position. Phillips further testified that onNovember 26, he told Alderman it looked like mat-terswere simply getting worse and worse andthought it was best for him to leave and he wasdischarged that day. Phillips denied he eversuspected any union activity on the part of Al-derman but testified there was a lot of strange peo-ple who kept coming through the office and theydid not know who they were. Respondent, throughleading questions, tried to corroborate Phillips'testimony about his conversations with Aldermanby calling Cyril Chapman who told about hearingthese alleged conversations between Phillips andAlderman through a closed door, a most difficult ifnot impossible matter inasmuch as Alderman talksina low voice. A careful comparison of hertestimony with that of Phillips' version of his con-versation with Alderman does not corroborate Phil-lips'.Chapman, an earnest, dedicated employee ap-peared willing to do anything that would put Phil-lips in a good light. Her testimony was so biased asto be worthless. With respect to the aboveallegedcomplaints that Alderman was not keeping thebuilding clean and the passageways clear, it is in-terestingto note discrepanciesin the testimonies.Phillips testified that Thames had brought to his at-tention the fact that Alderman had not kept thefloor clean around the Coca-Cola machine. Undercross-examination, however, Thames specifically CAPITAL ELECTRICPOWER ASSN.281denied she had mentioned the amount of syrupbeing on the floor which was the alleged conditionaround the Coca-Cola machine. Under furthercross-examination,Thames admitted this syrup hadbeen on the floor constantly except for the time itwas cleaned up since the latter partof 1964 or thefirst part of 1965. Although Wyldmon testified con-cerning Alderman's work, under cross-examination,he denied he ever told Phillips about it. Chapmancomplained about an incident whereby Aldermanfailed to put water around some wire to detectsomeone who might try to steal it. Under cross-ex-amination, it was developed this occurred the previ-ous June or July-5 or 6 months earlier. Aldermandenied this also.Alderman denied he had ever been called in orwarned about his work prior to his discharge. Healso denied that Phillips had talked to him about hiswork beforegoing toEurope or prior to November20. An additionalreason givenby Phillips for Al-derman's discharge was that Alderman was absentfrom work quite a bit of the time. Warren, how-ever, under cross-examination, admitted that Al-derman was there almost all the time during theday.Thames, under cross-examination, admittedthat Respondent had records which were filled outwhenever Alderman would leave which would haveshown whether Alderman was gone a great deal ofthe time as Phillips alleged,or almost none as War-ren testified.Respondent did not offer theserecords in support of its defense. Thames, undercross-exammination,contended that Alderman'swork started changing around the latter part of1964, which contradicted Phillips' own testimony.Alderman denied there had been any changes in hiswork habits or in the quality of his work. AlthoughWarren testified about an alleged incident when Al-derman failed to fix her desk, which she reported toPhillips,Alderman testified this occurred about ayear and a half before he was discharged. Phillipsdid not testify as to a date to support Warren'stestimony.Warren admitted under cross-examina-tion that over the years when she had asked Al-derman to do things, he was real slow about it, buteventually he would get around to getting it done.This contradicted Phillips' testimony that for thefirst 2 years, Alderman did a good job. The final in-consistency is that Phillips, under cross-examina-tion, admitted he had not mentioned to the Boardagent during the investigation of the case, any com-plaints about Alderman having strange visitors asbeing a reason for Alderman's discharge. Yet at thetrial this is a contention of Respondent.Conclusions as to Alderman's DischargeIfind the General Counsel has established by apreponderanceof theevidence that Respondentdiscriminatorily dischargedAlderman,a supervisor,in violation of Section 8(a)(1) of theAct. Thetestimony of Alderman is credited when in conflictwith that of Respondent's witnesses.Alderman had been solicited by Phillips to par-ticipate in Respondent's unlawful campaign to de-feat the Union by coercing the employees; herefused to do so and was immediately dischargedwhen he attempted to protect an employee underhis supervision from being unlawfully interrogatedby Phillips about his union activities.The reasonsgiven by Phillips are mere pretexts.Phillips at thetime of discharge made it clear to Alderman thatthe reason was because of his refusal to interferewith the employees'rights under theAct. Super-visors are protected from discharge for refusing tocommit unfair labor practices as this constitutes aninvasion of the rights of employees to organize.Jackson TileManufacturingCompany,122 NLRB764, enfd. 272 F.2d 181(C.A. 5).6.The constructive discharges of Kelly Bunley,Henry Nelson, and Eugene SampsonEugeneSampson was employed by Respondentfor 9 yearsuntilhis discharge on November 23,1965.His job was cutting right-of-way andtrimmingtrees from the ground which he had beendoingthe whole time he was employed. Primarily,his job was for him to stand on the ground and usetrimmerswhich were described as being threepoles clamped together with a long rope with aknife on the end. This equipment is about 21 feetlong andweighs19 pounds. The crew only had onepiece of equipment of this sort. Trimming is a two-man operation. When Sampson usedthe trimmers,Frank Drone, another employee in the crew, wouldpull the rope. Drone was the only other employeein the crew who used this equipment. In addition tousingthe trimmers Sampson cut bushes with a bushax.Kelly Bunley was employed by Respondent forapproximately 8 yearsuntil his discharge the sameday Sampson was discharged. His job for the wholetimehe worked there wastrimmingup high in thetrees, climbing them with spurs strappedto his legs.When he was not climbing, he would cut right-of-way using a Kaiser blade.Henry Nelson was employed by Respondent forabout 18 years until he was discharged on Thanks-giving in 1965. His main job was that of climber.When not climbing, he would cut bushes using brierhooks.Sampson, Bunley, andNelson all signed unionauthorization cards on September 23, 1965. Theyalso attendedunion meetingsaround the time ofthe election.These men had worked for years under the su-pervision of Gerald Chapman, foreman over theright-of-way crew.Some testimony previously set out will bereiterated now in this aspect of the case. Aldermancredibly testified that on Saturday morning afterthe election, he heard Gerald Chapman talking toJohn Bryant about the Union and heard ChapmantellBryant that he did not know who voted for it, 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut he would work it out of them, come Mondaymorning. As previously related, under the sectionentited "Interrogation and threats by ForemanGerald Chapman," above, Sampson, Bunley, andNelson testified that on that Monday morning afterthe election Chapman drove them out in thecountry, stopped the truck and interrogated themall as to how they voted. He learned that Nelson,Bunley, and Sampson were for the Union and thentook them back to town without letting them workthat day although they were scheduled to do so.Sampson testified that the following morningwhen they went on the job, Chapman told him toget the spurs. Sampson replied that Chapman knewhe could not climb and had never climbed. Chap-man replied, "Well, you've got the trimmers nomore," and said, "you've gotten union now, you'regoing to do union duties." Sampson again toldChapman he knew he could not climb whereuponhe went back to the truck and asked Chapman if hewanted him to put his hook in the truck. Chapmanreplied, "No. Go ahead and use it today."Sampson testified that the next day Chapman hadKelly Bunley and Henry Nelson using the trimmersinstead of Sampson. A little later Chapman cameup and told him to get the spurs and get a gum tree.Sampson then told Chapman again that he knew hecould not climb whereupon Chapman replied,"Yes, you've got to climb. You've got a unionnow." Sampson told him he did not have a union.Chapman replied, "Yes, get your spurs on, and peelthe bark off of it," and said "You climb it." Samp-son told Chapman he just could not climb it. Chap-man then said, "Well, if you can't, I don't needyou." He said, "You've got a union, and you arehere to do union duties." Sampson again said hecould not climb whereupon he put his hook in thetruck. Chapman then told him to ask him for hismoney and he would take him back to Raymond.Sampson told him he was not asking for his money.Sampson further testified that Bunley, who hadbeen assigned to use the trimmers which Sampsonhad always used, then asked Chapman to let Nelsonhelp him with the trimmers. Chapman stated toBunley, "No. I want you to have them." Sampsoncorroborated Bunley's testimony that Bunley hadnever used those trimmers before. Chapman thentold Bunley, "I will give you the same opportunity Igave Jack." Jack was Sampson's nickname. WhenBunley asked what it was, Chapman said, "Ask mefor your money, and I will carry you to Raymond."Bunley did not ask Chapman for his money but car-ried the trimmers to the truck. Sampson and Bunleyleft that day and have not worked since.Sampson denied that he had ever climbed duringthe whole time he worked for Respondent. Samp-son testified that when he was hired by Chapman'sfather,who previously had the foreman's job, hetold him he would do anything else except climb,that he just could not climb. Bunley and Nelsonboth corroborated Sampson's testimony that he hadnot climbed.Bunley testified that when they went to work thatTuesday after the election, Chapman told him andanother employee, Joe Collins, to get the trimmersand use them. This was the first time Bunley hadever used the trimmers. Bunley testified he onlyused them for about 15 or 20 minutes. Bunleytestified that when he went to the job the nextmorning he started to sharpen his hook (bush ax)when Chapman came up and told him to put itdown, his job was to use the trimmers, and Samp-son's job was to use the spurs. Bunley testified thatafter using the trimmers awhile he got tired andasked Henry Nelson to help with the trimmers.Chapman told Nelson that he could not use thetrimmers because that was Bunley's steady job.Chapman then told Sampson to get the spurs andget a gum tree and went over and got a gum treefor Sampson and told Sampson to get the spurs andget it.When Sampson did not do it, Chapman toldSampson that if he could not use the spurs, hecould not use him. Chapman then told Bunley thesame thing that would go for Sampson would go forhim too. Bunley then testified he asked Chapmanabout bringingthem back to Raymond where hegot them from and Chapman replied that he wouldwhen they asked him for their money. Bunleytestified they stayed around there for a while andthen Chapman drove off in the truck and left them.He and Sampson then started walking back toRaymond.Bunley testified that at a later day he went backto get his money and told Chapman he had comefor his money. Chapman replied he would get itwhen he asked for it. Bunley then told Chapmanthat he came after it. Chapman asked him howcome he could not ask for it and said he could usehim and Bunley did not have the right to ask himfor it.However, Chapman gave him the money.Sampson corroborated Bunley's testimony that hehad never used the trimmers before. Nelson alsocorroborated Bunley about the assignment. Bunleytestified that the reason he left his job was becauseof Chapman's switching the jobs around and mak-ing it hard on him. Bunley also testified that hecould not do anything with the trimmers.Nelson testified that theWednesday after theelection, Chapman told Sampson to get the spursand climb a tree whereupon Sampson replied hecould not climb. Nelson stated he and Kelly Bunleygot the trimmers and trimmed some trees. Whilethey were trimming, Bunley got tired and gavethem to him for a while. When Chapman saw thishe told him to give them back to Bunley. Bunleyasked Chapman why Nelson could not trim andChapman replied he had said for him (Bunley) totrim and for Nelson to pull the rope. Nelsontestified that after lunch, Chapman told him tocome and go with him and they went off into thewoods alone. While there, Chapman told Nelson hehad gotten him out of jail once and his dad hadbeen good to all of them. Chapman told Nelsonthat he and his father had been good to him and CAPITAL ELECTRICPOWER ASSN.283also his father.Chapman then said Nelson did notgive a damn how he had voted and Nelson told himitwas somethinglike that.Nelson also testified that Bunley and Sampsonleft that day.The followingmorningaround 10 a.m., Chapmantold Nelson he was going to change the use on thetree spurs and said each of them would have to takethem for 2 weeks. Champman then said he wasgoing to go up and down the line and find some badtrimming.Prior to this time the practice was that each oneof its four climbers, Joe Collins, Odel Brown, Bun-ley, and Nelson, would climb half a day at a time.This practice had been in effect for about 5 years.Bunley corroborated Nelson's testimony concern-ing thispractice.Nelson testified that employeescould not climb 2 weeks in a row in hot weather.This occurred on a payday and although Chap-man paid William Robinson and Frank Drone forthat past Monday Nelson did not get paid for thatday he was off. Robinson and Drone were notunion adherents.The employees were off work the next day andwere not supposed to return until Monday.Nelsontestified that he did not return to work because hecould not climb for 2 weeks at a time. He also de-nied that during the time he worked there he hadever been asked to climb for 2 weeks straight be-fore.Respondent'sdefense,through Chapman, pur-suant to leading questions,was that all the em-ployees in his crew performed the same jobs anequal amount of time with none being assigned toany specific jobs.However,Chapman's latertestimony on direct examination contradicted thisassertion.For example,Chapman testified on theWednesday after the election he told Sampson toget the spurs and trim the limbs off a gum tree towhich Sampson replied, "I can't climb." Chapmanthen testified he told Sampson to get the spurs andlearn how.Had Sampson been climbing all thoseyears as Chapman pretended, he would have knownhow to climb and Chapman would not have toldhim to learn how. Further, Chapman testified thaton the same day he assigned Bunley and Nelson tousing the trimmers with Bunley handling the polesand Nelson pulling the rope.When Bunley com-plained about his neck being tired Chapman toldBunley to stop and rest a few minutes. Later whenBunley asked for someone to help him trim, Chap-man refused.An experienced employee would nothavemade such complaint.Chapman is notcredited when his testimony is in conflict with thatof Nelson,Bunley, or Sampson. If, in fact, therehad been no change in the job assignments ofSampson,Bunley, and Nelson,as Chapman con-tended,Respondent could have offered corrobora-tive evidence of this fact. Further,examination ofChapman's testimony reveals many distortions, in-consistencies,and lack of any respect for the truth.For example,on direct examination,in describinghis crew,he statedthey would just float in and out,implying therebya high turnover in personnel.However,on cross-examination, it was establishedthat all of his crew members had worked there for anumberof years.While Chapman tried to implythere wasno dangerinvolved in the work, he ad-mitted oneemployee was killed on the job whenstruck by a limb. Under cross-examination, whenpressed about Sampson's duties,he contradicted hisown testimony on directexaminationinwhich hestated he tried to equalize their time on climbing byadmittingSampson did not climb as much and hewas better on the handtrimmers.He also admittedother employees did not use the hand trimmers forequalamounts of time. When Chapman was cross-examinedas to the duties of his employees and theamountof time performed on these duties, hebecame very evasive. He admitted, under cross-ex-amination,tellingNelson the men would have tostart climbing2 weeks straight, the reason being hewas puttingthe skids under Nelson. He said, "Hen-ryNelson is themain oneIwas putting the skidsunder that day when I told him to get [the spurs]and climb for 2 weeks." The significance of assign-ingNelson to climb 2 weeks straight is broughtout by Chapman who testified, "I haven't had aman therethat would last hardly two weeks."Not only does the credited evidence clearlyestablish that the jobs of Sampson, Nelson, andBunley were changed in order to cause them to quittheir jobs, further evidence as to this motive wasestablished by the testimonies of Barr and Good-win.They both testified that around March 1,1966, during a conversation with Chapman, adiscussiontook place as to the firing of the right-of-way men. They said that Chapman admitted tothem that he told Sampson to get up the tree andwhen Sampson told him he could not climb, he hadtold Sampson that anybody on his crew that couldnot climb he did not need them. Chapman went onto say he did not fire them but had made it so hardon them they had to leave and he knew what hewas doing. Chapman was referring to Sampson,Bunley, and Nelson.Again the General Counsel has sustained his bur-den of proof that Respondent discriminatorilychanged the job assignments of Sampson, Nelson,andBunley,thereby constructively dischargingthem inviolation of Section 8(a)(1) and (3) of theAct.7. Joe BroadawayJoe Broadaway was employed as a groundmanfrom around August 6 until he quit around March25, 1966. He worked in Fred Barr's crew.Broadaway'sunionactivities consistedof signinga unionauthorization card on September 23 and at-tending union meetingsprior to and subsequent tothe election.Broadaway testified that his hourly rate of paywas $1.25 an hour and that he had been guaranteed 284DECISIONSOF NATIONAL LABOR RELATIONS BOARDa 40-hour workweek and when hired was also toldby Phillips he would get a Christmas bonus.Broadaway testified that prior to the election hewould be called out on trouble call work, however,this ceased after the election.Broadaway testified that because of theelimina-tion of the guaranteed 40-hour workweek after theelection his pay decreased because he missed a lotof time due to rain-time for which they did not getpaid.Broadaway testified that his reason for quittingwas because his pay dropped so low it wasnecessa-ry for him to get a higher paying job. After quittinghe began working for Brackin Construction Com-pany at $2.50 an hour. Obviously, with the elimina-tionof the guaranteed 40-hour workweek andreduction in trouble call work, it is conceivable,due to bad weather Broadaway might not earnanything in a week's time or certainly not enough tolive on as he was onlyearningminimum wages.Records subpenaed from the Respondent cor-roborate Broadaway's testimony about the effectsof the changes in his pay after the election. Arecapitulation of these records shows as follows:G.C.RegularHours($1.25O/T Hours($1.875GrossExh 26Pay PenodPer Hr.)Per Hr)Wages01098/ 6/65- 8/19/65803S$106.5601108/20/65- 9/ 2/65804107 5001119/ 3/65- 9/16/65721h234135 1601129/17/65- 9/30/65802103 75011310/ 1/65-10/14/6580None100.00011410/15/65-10/28/658011102.81011510/29/65-11/11/6580None100 00011611/12/65-11/25/65805109.38011711/26/65-12/ 9/6580lh100 94011812/10/65-12/23/65801/4100 47011912/24/65- 1/ 6/6664/4182.2001201/7/66- 1/20/6672None90.0001211/21/66- 2/ 3/6670None87.5001222/4/66- 2/17/6659/4None74.0601232/18/66- 3/ 3/66721h6N4103.2901243/ 4/66- 3/17/6672/451h100.6201253/18/66-3/31/6642^None53 13Respondent's alleged defense as to why all ofthese economic benefits were terminated haspreviously been discussed and found lacking inmerit. The above evidence establishes the fact thatwhen their benefits stopped Broadaway lost incomeand quit.The Board has found constructive dischargeswhere employees quit their jobs for monetaryreasons after their earnings have been discrimina-torily reduced.D'Arcy Company, Inc.,115 NLRB1320.Again the General Counsel has sustained his bur-den of proof and I find that Respondent by dis-criminatorily terminating certain economic benefitspreviously enjoyed by Broadaway thereby substan-tially affecting his wages and causing such a loss ofpay as to cause him to quit his job for higher wagesviolated Section 8(a)(1) and (3) of the Act.F.Respondent'sUnlawful Refusal ToBargainAs noted earlier, on November 30, 1965, theUnion was certified by the Board as the exclusivecollective-bargainingrepresentativeofRespon-dent's employees in the following unit:All production, maintenance and operatingemployees of Respondent at its Clinton, Missis-sippi,establishment, including line foremen,linemen,apprentice linemen,winch truckoperators, groundmen, helpers, laborers, me-termen, servicemen, meter repair and installa-tion employees, and right-of-way employees;excluding office clerical employees, profes-sional employees, guards, and all supervisors asdefined in the Act, as amended.Respondent in its answer admitted the certificationand the appropriateness of the unit.Although Respondent at the hearing claimed itwas still ready to meet and bargain with the Union,Respondent in its answer and inconsistent with thisposition specifically denied that the Union was stillthe bargaining agent.Therewereninebargainingsessionsheldbetween the parties. The first meeting was held onDecember 17, 1965; second meeting, January 24,1966; third meeting, February 23; fourth meeting,February 24; fifth meeting, March 15; sixth meet-ing,March 16; seventh meeting, March 31; eighthmeeting, April 1; and the ninth and last meetingwas held on May 5.As found above, following the Union's certifica-tion, and during negotiating sessions, Respondentengaged in numerous unlawful acts constituting arefusal to bargain in good faith. To recapitulate,these acts consisted of discriminatorily eliminatingsubstantial economic benefits previously enjoyed byitsemployees, such as the guaranteed 40-hourworkweek; Christmas bonus; weekend standby pay;bonuses for no lost time due to accidents, truck notbeing stuck, best kept truck and for least truck ex-penses; trouble call work; and loans. Respondentalsodiscriminatorilyclosed restroom facilities,disconnectedtelephonesanddiscriminatorilydischargedor caused the discharge of WillieCourse,WilliamMcWilliams,DewittWilliams,Kelly Bunley, Henry Nelson, Eugene Sampson, andJoe Broadaway during this period. Respondent ad-mits that it did not consult or bargain with theUnion prior to the discontinuance of any of theeconomic benefits which substantially affected theworking conditions of the employees. And Respon-dent did nothing while allegedly bargaining despitethe fact the Union brought these matters toRespondent's attention seeking recourse.Wager,the Union's chief negotiator, testified that at onepoint during negotiations when these unlawfulchanges were brought up, Phillips' reply was, "Youbrought all this hardship on yourselves by not ac-cepting the policies." Throughout the hearing, theRespondent tried to establish and emphasize that atthe start of every negotiation session, the Union CAPITAL ELECTRICPOWER ASSN.285and the employee committee were questioned as towhether or not they had any complaints. Despitethe fact complaints were made, Respondent tookno action to remedy them. Apparently, Respondentwas under the impression that simply by raisingsuch a question, they had satisfied their obligationsto bargain under the Act with respect to any unlaw-ful or unilateral changes on their part.Not only did Respondent refuse to restore thestatus quo with respect to the economic benefitswhich the employees had enjoyed prior to theUnion's certification and which Respondent haddiscontinued, Respondent continued to commit ad-ditional unfair labor practices during the negotia-tion sessions themselves as found above. The Unioncontinued to attempt to get Respondent to bargainin good faith up until it filed unfair labor practicecharges shortly before the 10(b) period expired.Respondent cannot be found to have been bar-gaining ingood faith during the negotiations in viewof the evidence establishing the unfair labor prac-tices found above. These unfair labor practices sub-stantially affected the economic benefits and jobsecurityof all the employees in the unit. Ac-cordingly as it would be a mockery of the require-ments of the Act and Respondent's obligationsthereunder with respect to the principles of collec-tive bargaining to find Respondent bargaining ingood faith while on the other hand removingeconomic benefits unilaterally, I find that the pre-ponderanceof the evidence establishes thatRespondent bargained in bad faith in violation ofSection 8(a)(1) and (5) of the Act. Its actions areproof that negotiations were carried on in bad faithwith no intention of entering into any final or bind-ing collective-bargaining agreement.Case 15-CA-3090BackgroundAs noted above, the General Counsel issued acomplaintonAugust 23,1967,inCase15-CA-3090 involving the same Respondent,Charging Party, and related events. And pursuanttomotion of the General Counsel, to whichRespondentagreed,therecordinCases15-CA-2843 and 2843-2 was opened and Case15-CA-3090 was consolidated therewith. Thegravamenof the complaint in Case 15-CA-3090 isthat employee John W. Bowlin was dischargedbecause of his membership in and activities on be-half of the Union and to discourage union and con-certed activities of Respondent's employees orbecause Bowlin gave testimony under the Act inthe prior proceedings. An additional allegation ofthecomplaintallegedthatRespondentdis-criminated against Fred Barr, Thomas Goodwin,Zip Oliver, and Ellis Renfroe because they gavetestimony in the previous case and to discourageunion and other concerted activities of its em-ployees, by giving preferential treatment in the as-signment of callout work to employees who had nottestified.The hearing in this case took place on September26, 27, and 28, 1967. The prior hearing in the re-lated cases took place on February 14, 15, 16, and17 and March 28, 29, 30, and 31, 1967. During theprevious hearing, employees Fred Barr, ThomasGoodwin, Zip Oliver, Ellis Renfroe, and John W.Bowlin, all active in the Union, testified under sub-pena concerning Respondent's unfair labor prac-tices as set out above. These witnesses in the abovecase were the only witnesses who were employedby Respondent at the time they testified and withthe exception of Bowlin they are still employed atRespondent.Fred Barr, Goodwin, Oliver, and Renfroe werelinemen who also performed work after normalduty hours when called to do so. Three other em-ployees, i.e., JamesBarr,James Stingley, andGeorge Fleming were the only other employeeswho performed similar work, and these three didnot testify in the previous hearing.The question involved in this aspect of the case iswhether Respondent gave preferential treatment inthe assignment of callout work to those three em-ployees who did not testify thereby discriminatingagainst thefour employees who did testify. Thefurther question is whether the discharge of JohnW. Bowlin on May 30, 1967, was made because ofhis unionactivities or because he testified againstRespondent.The Alleged Preferential Work AssignmentDispatchersWinston Hudson and Ken Jones onthenight shift from 5 p.m. until 7 a.m. bothtestified that following the close of the hearing atthe end of March 1967, Respondent's generalmanager, Earl Phillips, gave them written instruc-tions to call JamesBarr,James Stingley, andGeorgeFleming oncallout work before calling theother linemen who had testified. Hudson testifiedthat he followed these instructions which remainedin effectat least untilhe left Respondent's employ-ment inMay 1967. His testimony on this point is asfollows:Iwas giveninstructions[by Earl Phillips,generalmanager]to call James Barr, JamesStingley and George Fleming in preference tothe rest ofthe linemen.He further testified in reply to a question of whathewould do when none of the named threelinemen were available, "Well, on that occasion, I'dcall Earnest Wyldmon or Earl Swanzy and ask themwhat they'd have me to do." Ken Jones alternatedwith Hudson on this night shift, taking every othernight. His testimony was that he was to call JamesBarr,James Stingley, and George Fleming. Jonestestified that Fleming, ". . . never did take toomuch,but we had instructions to call him." Cor-roborating the testimony of Hudson and Jones wastestimony of the other linemen. James Barr, who 286DECISIONSOF NATIONALLABOR RELATIONS BOARDhad not previously testified,stated that Ken JonesinApril told him that he[Jones]had been in-structed by Phillips to first call Fleming,Stingley,and himself.He said he received more calls himself,testifying "Iwas called regular"and had beenasked by other linemen in the mornings,"Did youcatch any calls the night before."Stingley testifiedthat Jones told him that he and Jimmy Barr andFleming were to get first priority with respect tocallout work and that thereby his calls increased.Stingley was asked if he ever had a conversationwith anyone concerning any change in the numberof callouts he received after the close of the firsthearing in this case. In reply he testified,Yes, sir.After the last hearing I was com-plained to several times about being on thefirst call-out list,and I went in on a trouble calland to satisfy myself,Icalled the radio boy,Ken, and asked him was there such a thing as alist of myself and two others that didn't testify,of being...to call first, and he said,Yeah, Ihave, understand to call you all that didn't tes-tify [James Barr and Fleming].Stingley further stated he did not accept many ofthese calls because due to outside business interestshe was seldom at home.Fred Barr also testified thatafter he had been told by Ken Jones and WinstonHudson that first preference in callout work wouldgo to Jimmy Barr, Stingley, and Fleming hechecked with other linemen and determined thatthey had been called first. His testimony in part, isA. I heard from the dispatchers[Jones andHudson],immediately after they were told tocall these particular ones.Q.Which dispatcher told you this?A. Both of them.0. And what did they tell you?A. Theytoldme that there was a list, ofJimmy Barr and James Stingley and GeorgeFleming that would be called first before any-body else was called.0. Do you recall approximately when theytold you this?A. No, sir. Well, it was immediately afterthe last hearing.Zip Oliver and Thomas Goodwin,who had testifiedin the previous hearing, testified in this hearing thatthey had not received as many callouts after theclose of the other proceedings and Ellis Renfroetestified that following the earlier hearing he wascalled out only when Respondent could not getother employees.Respondent's PositionRespondent denied giving the dispatchers apreferential list for callout work and producedrecords purporting to show the overtime hoursworked bythe linemen were equally distributed.The GeneralCounsel maintained that Respon-dent'srecords showing actual overtime hoursworked were relevant for purposes of ascertainingbackpay liability but were not relevant to disprovethe evidence of a preferential callout list. Respon-dent did not keep records of calls made to linemeninwhich calls were declined.Respondent also of-fered other exhibits for the purpose of showing thatcertain men were given preference on certain daysfor callout work based upon overtimerecords. TheGeneral Counsel pointed out that these five exhibitsmostly covered periods subsequent to the filing ofcharges in the present case and contested thevalidity ofthe exhibits in view of the contradictorytestimony between Phillips and Wyldmon.Phillipstestified,in part,as follows:Q. But you're positiveyou were presentwhen this[Respondent'sExh.50]waspreparedby Mr. Wyldmon?A. Yes.Q. And you're present when all of them areprepared?A. Yes, sir,becauseMr. Wyldmonconferswith me each afternoon when he makes thatlist and all those.Phillips also testified,inpart,that these recordswere kept in the normal course of business. Histestimony on this part is,Q. Is it [Respondent'sExh.50] anofficialrecord keptin the normal course of business?A. Yes, sir.Wyldmon,on the other hand,contradicted thistestimony as to who prepared the lists, who waspresent whentheywere prepared and denied suchrecordswere normallykept byRespondent. At onepoint in the proceeding,counsel,explaining whyRespondent had lists of persons to be called firstsaid, "that we are talking about people who areavailable forwork, who don'tmind working afterhours; that'swhat we're really talking about." Butthen Phillips, testifyingas to whyStingleywascalled first, said,A. JamesStingley is called, in most cases,first, because James Stingley has less overtimeand less call-outs thananybody onthe entirelist.Q. Is he,whenyou callhim, ready, willingand able to go?A. I would say 95%of the time you're neverable to get him.Icredit the testimony of the two dispatchers, Jonesand Hudson.They werecorroboratedby each ofthe other witnesses for the General Counsel,includ-ing employees who had received the preferentialcalls,byRespondent.Respondent'swrittenevidence does not rebut this testimony that therewas a preferential callout list containing only thenames of employees who had not testified and wereso identified.Accordingly, I find that the GeneralCounsel has established by a preponderance of theevidence the existence of a preferential list prefer-ring those three linemen who had not testified atthe previous hearing to those who had testified atthe previous hearing.Ifind, under all the circum-stances,including findings above, that this was CAPITAL ELECTRICPOWER ASSN.done for testifyingatthepreviousBoardproceedings in violationof Section 8(a)(4) of theAct. 15The Dischargeof John W.BowlinIn summary,John W. Bowlin had worked some13 years for Respondent beginning in 1954 until hisdischarge on May 30, 1967. He began as an ap-prentice lineman fromwhich he worked up to thejob of journeyman lineman which he had in Februa-ry 1959 when he suffered a 7200 volt electricalshock while working.This accident caused hishospitalization for some 46 days, his absence fromwork for a number of months and a 50 percent dis-ability of his right hand(he was right handed). Inan effort to rehabilitate Bowlin,Respondent senthim to school to study to be a meterman at Missis-sippi State University and at the University of Ten-nessee with annual reviews until hisdischarge. Hereturned to work from his injury and worked as ameterman until his discharge.At the prior hearing,as noted above in the testimony given by Bowlin, hegave damaging testimony against Respondent con-cerning the unfair labor practices heretofore found.At that hearing as well as at the last hearing,Respondent'switnesses Phillips,Chapman, Wyld-mon, and Warren assailed Bowlin's character in aneffort to counteract his testimony.Great weight hasnot been given this character assasinationprincipal-ly because the things Bowlin was being accused of,e.g., his anti-Communist and anti-integrationist ac-tivity and wearing of a gun,did not appear impor-tant enough for Respondent to do anything seriousabout it.Further it is noted that throughout theperiod prior to the first hearing, Respondent hadreally expressed a true feeling of compassion and adesire to keep this injured manin its employ bysending him to school and keeping him up to dateon being a meterman.Of course Bowlin performedall the extrawork thisentailed inorder to provehimself an acceptable employee.Further Respon-dent,through its officials and supervisors, hadratifiedand condoned,participated in and en-couraged the very same activity by others as wasengaged in by Bowlin.As tothe wearing of guns,therewas credited testimony that a female em-ployee, Alma Thames, shortly before she was al-legedly promoted to a supervisor'sposition, wentinto the linemen's room where there was a unionposter on the board,turned the board over andwrote some antiunion remarks on it. When thelinemen returned the board to its position showingthe union poster,Thames, holding a pistol in herrighthand,took the board and turned it backrevealing the antiunion remarks.Respondent knewof these acts of Thames and did nothing about it. Itis true that Bowlin did carry a revolver on his hip in287plainsight butonly for a short period of time whichperiod followed a notethreateninghis life.Thisnote,investigatedby theFBI, said,We aregoing to getyou!You and yourdamn big mouth-you told everything becauseyou knew we would loose [sic] our job and youdidn't want to loose [sic] yourn. You can beshut-up for once and forall andwe intend todo it before pay day.As far as the recordin this caseshows no one wasable to determine who wrote this anonymous hand-written note. HoweverBowlinceased carrying hispistolwhen requested to do so. Also the recordshows that with respectto Bowlin's anti-integrationor anti-Communist activity, Cyril Chapman herself,admitted typing such letters for Bowlin on companystationery.General Manager Phillips, according toBowlin's testimony, gave him anti-integration andanti-Communist literature to distribute. One suchpiece of evidencewas an annualreport put out bytheMutualAssociationofColoredPeopleSouth,which listed Respondent as one of itspatrons. Phillips admitted contributing to this or-ganizationand having received other literaturefromit.Bowlinalso credibly testified that CyrilChapman, on one occasion, used a companymachine to run off copies of a picture showing awhite boy who had been attacked by a Negro andthen ask him to distribute the copies. Chapman didnot deny this. Likewise Thames gave Bowlinderogatory leaflets pertaining toMartin LutherKing which Thames did not deny. So much forBowlin'scharacter evidence. I credit Bowlin andnot Respondent'switnesseswhen in conflict.There is evidence that before the priorhearingwas completed Respondent was concerned aboutgetting rid of Bowlin. Bowlin testified that the dayafterhe testified in the prior proceedings onFebruary 15, 1967, he was told by one of Respon-dent's supervisors, Swanzy, that his testimony hadreally upset Respondent. Also two of Respondent'sengineerswho were with Swanzy at the time statedin Swanzy's presence that they were not to talk toBowlin except in the line of business. A few dayslater Swanzy told Bowlin "You'd better be careful,they're going to get something on you and let yougo." Swanzy did not deny this incident. On anotheroccasionCyrilChapman and Wyldmon madederogatory remarks directedatBowlin in hispresence yet there was no testimony that prior tothe above hearing any such remarks had ever beenmade.On another occasion, Supervisor GeraldChapman came up to Thames and said, "I heardsome good news at the Midway Store a while ago."Thames answered, and referring to Bowlin who wasstandingat his work nearby said, "Well, come inhere and tell it, don't tell it out there where bigmouth can hear you.""Section8(a)(4)To dischargeor otherw ise discriminate againstan employee becausehe has filed charges or given testimony underthis Act 288DECISIONSOF NATIONALLABOR RELATIONS BOARDFollowing the close of the hearing in February1967, and around March 20, 1967,Bowlin was as-signed by Wyldmon to work on a bucket-line with aline crew performing"hot work,"that is 7200 volts,which he had not done since his accident 8 yearsbefore in 1959.Wyldmon admitted making this as-signment and admitted that Bowlin had not per-formed this type of work since he had burned hishands. Not only was Bowlin afraid of working with7200volts but the disability he had suffered to hisright hand made him physically unable to worksafely, and this was known by Wyldmon.A few days prior to his discharge on May 30,1967, Wyldmon warned Bowlin about talking aboutcompany or union business on company time andaway from the office premises.This was in Wyld-mon's direct testimony but on cross-examinationWyldmon admitted not hearing what Bowlin hadsaid but had assumed he was talking about theUnion at the time.Italso developed on cross-ex-amination that Phillips had told Wyldmon to lethim know if he heard Bowlin say anything aboutthe Union and to warn Bowlin not to talk about it.In this respect it should be noted that Respondentdid not have a "no-solicitation" rule.According to Respondent,Bowlin was dischargedfollowing a complaint by the owner of a countrygrocery store known as the Midway Store. Mrs.Nettie Hand Whitten is the owner and operator ofthis store.As in cases of this nature there are at least twosides to each story.As trier of the facts I mustreconstruct the incidents involved by relying on thewitnesses whose demeanor tells me their story istrue and whose testimony contains the ring of truthwithconsistencyand inherent probabilitiesBowlin's side of the story is that on May 29, 1967,he stopped at Whitten's store to get directions tothe residence of a customer.While in the store,around 10 in the morning,he took his 10-minutebreak drinking a Coke and eating a bar of candy.Whitten,an admitted good talker,asked him howthings were going. He asked her if she rememberedsometime in the past of having talked about an em-ployee being discharged at Respondent because ofhis union activities.She remembered the incident.He corrected her by telling her the man she thoughthad been involved in the Union had not been in-volved and never had anything to do with organiz;ing the Union.Rather someone else had been in-volved.Bowlin told her he would appreciate it ifshe would tell people her original story was nottrue.Bowlin received the necessary directions tothe customer's home,finished his Coke and candyand left the store. The following morning, Wyld-mon called him in the office and told him,"You'vebeen discussing company business on companytime and I am going to have to let you go." Bowlinasked where and Wyldmon replied, "At MidwayStore,yesterday."Bowlin told Wyldmon that hewas on his break at the time but Wyldmon in-dicated"No" by shaking his head,and rejected arequest by Bowlin for a written statement with thereason for his discharge.Wyldmon's story is that he discharged Bowlinpursuant to Phillips' instructions because Bowlinwas talking union activities after he had been toldnot to do so.Wyldmon admitted he did not askBowlin for his version of the Midway Store incidentnor did he try to find out if Bowlin was taking abreak at the time he was talking to Whitten. In-deed,no one asked Bowlin for any explanation hemay have had for his side of the story,and this isthe same man the Respondent had been so kind tosince his accident 8 years earlier.The theory of the the General Counsel is thatRespondent is using the incident at the MidwayStore as a pretext for the discharge with the realreasons for the discharge being its displeasure withBowlin's testimony in the prior proceedings and todiscourage membership in the Union. The GeneralCounsel'sposition is that friendly treatment ofBowlin continued until he testified against his em-ployer under oath at the unfair labor practice trialbefore me in February and March 1967. Thereafterhe was put on a job that his employer knew hecould not handle,was told that his testimony shookup his employer and was warned that some reasonwould be found to get rid of him.Then while eatinga candy bar and drinking a soft drink,he told a"talkative"lady the true story so her false storycould be corrected,but as it so frequently happens,the truth never caught up to the rumor.She re-ported the conversation and top management cameout to her store to get an affidavit and fire thisformer friend without even checking out his side ofthe story. On the other hand, Respondent contends,in effect,that what took place in the store was soserious to its image as a public utility that they hadto fire this employee.Respondent's Story of the Midway StoreIncidentCyrilChapman testified that on May 29 around5:30 or 6 p.m., she received a telephone call fromWhitten that Bowlin had been bothering her bytalking about union activities at Respondent's plantin front of other customersAlthoughshe said shedid not give this message to Phillips until the fol-lowing morning,both Wyldmonand Phillips, con-trary toher testimony, claim they had received re-ports of the incident onMay 29. Cyril Chapmanand Phillipsbothadmitted that Chapman's brother,Gerald Chapman, had reportedBowlin's conversa-tion withWhitten.Itwas not explainedhow GeraldChapman learned of this conversation except fromgossip,sinceWhitten,who was the only other per-son whoknew of it,denied tellingGerald Chapmanabout it.Gerald Chapmanis the one who has beenfound tohaveengaged in flagrant violations of theAct above,and it was a custom for him and hismother tofrequentlyvisitWhitten's store reportingback toRespondent any gossiptheyheard there. CAPITAL ELECTRICPOWER ASSN.289But asCyril Chapman testified, she told Phillipsof the Whitten complaint on the morning of May30 whereupon she and General Manager Phillipsand Plant Superintendent Wyldmon all went by carto the Midway Store where Cyril Chapman tookdown a one-page statement from Whitten. Respon-dent's position at the trial was that this affidavit wasevidence being part of theres justae.Neither Phil-lips nor Wyldmon could "remember" anything con-cerning what Whitten said and what she was askedat the interview except what was in the affidavit. Iruled at the trial that this affidavit could not be ac-cepted as part of theres justaeand upon reex-amination I hereby affirm this ruling. The affidavitisnot in itself evidence. The evidence must comefrom witnesses' testimony.Whitten testified ondirectexamination from leading questions ofRespondent's counsel.Although Respondent at-tempted to limit itself through Phillips and Wyld-mon to the exact testimony of the affidavit, coun-sel of the Respondent brought out trom Whitten,on leading questions, that Bowlin, in addition toreferring to the man who had been discharged, toldof future proceedings involving wages and hours.This information concerning wages and hours didnot appear in the affidavit. I have compared Whit-ten's statement with her testimonyas itappears intherecord from the leading examination byRespondent's counsel, have noted the inconsisten-cies,and am of the opinion that her testimonywhere contrary to that of Bowlin is not to becredited.Although Respondent's given reason forBowlin'sdischarge was hisgossipingabout Respon-dent's business, the record reveals that Whitten hadgossiped about the Union to other employees.JamesBarr had testified that in the spring hestopped at her store and she asked him how theywere getting alongwith the Union. Gerald Chap-man and Thames were talking of some "good newsat the Midgy store." Bowlin had been stopping inher store over a period of years with never anycomplaints before and she admitted being a talka-tive person with a loud voice and also admitted thatin the instant caseBowlin had attempted to disspella rumor which she reluctantly admitted on cross-examinationto have started. The whole Chapmanfamily were good friends and customers of WhittenandWhitten herself had a personal interest inRespondent and did not like unions. She evincedsuch a strong bias against unionsand Bowlin that IcreditBowlinover her and find that after gettingthe necessary directions, Bowlin bought a candybar and a soft drink and while consuming these dur-ing hisbreak period he attempted to correct herfalse rumor, and that this was the extent of the in-cident. This is such a petty thing as to raise doubt ithad anything to do withcausingBowlin's discharge.Analysis and Conclusions for Case15-CA-3090It has been wisely said that external laws such asTaft Hartley have no power to control man's willand appetite. The law merely states a policy andframes a remedy for its breach. The uniform laborpolicy for the United States (for employers engagedinabusiness affecting commerce between theStates) as laid down in the National Labor Rela-tions Act provides protection for the working manengaging in concerted activities to better his work-ing conditions, hours, and wages. Protected in hisconcerted activities, of course, he must be pro-tected if called on to testify under oath of what heand fellow employees have been doing in these re-gards. Accordingly, the law provides this protectionin Section 8(a)(4) of the Act.The findings of violations of Section 8(a)(1), (3),and (5) of the Act, set out earlier in this Decision,evince a deep-seated antagonism against the Unioninvolved in this case, if not against all unions. Suchantagonism has lead to the many discriminationspracticed against the employees as found above inthe other cases and has been carried into Case15-CA-3090, extending to employees who testifiedagainst the employer in the earlier cases. A summa-ry of this follows. After testimony had been given inthe earlier hearing: Jones told Stingley of thepreferential call-out stating he, "have ... [to] callyou all that didn't testify"; Supervisor Swanzy toldBowlin that his testimony had really upset Respon-dent; two of Respondent's engineers, in Swanzy'spresence, told Bowlin that they were not to talk tohim except in line of business; Swanzy told Bowlin"you'd better be careful, they're going to getsomething on you and let you go"; Cyril ChapmanandOperating SuperintendentWyldmon madederogatory remarks about Bowlin in his presencewith no evidence that such treatment of Bowlin hadbeen given before he testified; Supervisor GeraldChapman and Thames refused to discuss some"good news at the Midway Store" in Bowlin'spresence because he, "big mouth," could hear it;Bowlin was assigned to a crew doing "hot work"even though his burned hands would not qualifyhim to perform the work and he had never been soassigned in the 8 years after his accident with sucha crew but rather had been sent by Respondent tometer schools to make him into a meterman whichhe was; and only a few days before his dischargeWyldmon, without a provoking incident, warnedhim about talking about company or union businesson company time following General Manager Phil-lips' instructions toWyldmon to report anythingBowlin might say about the Union and to warn himnot to talk about it, although there was no "no sol-icitation" role.16 In the light of the above evidence" Phillips had told employeeOliver,.arpra, -Idon'tbelieve I could feelright towardsanybodythat belongedto the Union " 290DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Respondent was discriminating against its em-ployees who had testified in the earlier proceedingsand the evidence summarized immediately above, itseems abundantly clear that the Bowlin conversa-tion with Whitten was blown out of proportion byRespondent and seized upon as an excuse to fireBowlin,with the real reason being that Respondentwished to rid itself of employees who not only wereengaged in union or concerted activities to improvetheir wages,hours, or working conditions but alsoto rid itself of employees who testified against itsantiunion interests.As the remedy in the case ofBowlin and in the preferential callout lists wouldbe the same whether a violation of Section 8(a)(3)of the Act were also found,it is unnecessary to de-cide whether Section 8(a)(3) was violated by theabove conduct as I find and conclude that by thisconduct Respondent violated Section 8(a)(4) ofthe Act.I further find that Respondent did not haveineffect a valid"no solicitation" rule.Merelytelling Bowlin a few days before his discharge didnot establish the existence of such a rule. Indeed ittends to show a disparate discriminatory treatmentof him over other employees.CONCLUSIONS OF LAW1.Respondent is, and during all times materialhas been,an employerengaged in commerce and ina business affecting commerce within the meaningof Section2(6) and (7) of the Act.2.The Union, Local Union605, InternationalBrotherhood of ElectricalWorkers, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3.The appropriateunit of employees is:All production,maintenance and operatingemployees of Respondent at its Clinton,Missis-sippi,establishment,including line foremen,linemen,apprentice linemen,winch-truckoperators,groundmen,helpers, laborers, me-termen,servicemen,meter repair and installa-tion employees,and right-of-way employees;excludingofficeclericalemployees,profes-sional employees, guards, and all supervisors asdefined inthe Act,as amended.4.The GeneralCounsel has establishedby a pre-ponderance of the evidence that Respondent hasviolated Section8(a)(1), (3), (4),and (5) of theAct as set forth above. The remedytherefore willbe provided below.5.The General Counsel has failed to establish bya preponderance of the evidence that Respondentisguilty of violations of theAct otherthan foundabove.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices I shall recommendthat it cease and desist therefrom and that it takecertain affirmative action designed to effectuate thepolicies of the Act in the particulars set forth in theRecommendedOrder.For the reasons which arestated inConsolidatedIndustries,Inc.,118 NLRB60, 61, and cases cited therein,I shall recommend abroad cease-and-desist order.Where the recom-mendation is to make employees whole for any lossof earnings suffered as a result of discharge or otherdiscriminatory action,the sum to be paid to themshall be computed in accordance with the formulaset in F.W.Woolworth Company,90 NLRB 289,with interest thereon at 6 percent per annum, asprovided inIsisPlumbing&HeatingCo.,138NLRB 716.Where the recommendation is to cease and desistfrom practicesviolativeof Section 8(a)(1) and (5)of the Act,the appropriate affirmative action in-cludes bargaining upon request with the Union, inorder to effectuate the policiesof the Act.[Recommended Order omitted from publica-tion. ]APPENDIX BNOVEMBER 18, 1965-3:30 To 4:00 P.M.Fellows, this is the last time I'll have a chance totalkwith you because the law requires me to bethrough with any activity of this type prior to 4:00this afternoon.You know there is a 24-hour deadperiod between campaigning and voting in an issuelike this and I expect to respect this, whether theunion does or not.Iam reading this talk to you,that there can be no misunderstanding,as the unionwill, no doubt, contend at a later date that I saidthings that I did not.As I have told you,this request for an electioncame to me out of a clear sky, as I had heard of nogripes or no grievances that you had.Certainlynobody had come to me with anything to indicatethat there was dissatisfaction in any way. You allknow that the door to my office has been open forthe last 26 years to anyone who had a gripe.Idon't know where this thing got started and maynever know.However,Ireally don't care to knowbecause I respect your right to do what you thinkyou should do and although I am opposed to yourforming a union,I respect your right to do so it youthink it is the best for you. My opinion is, though,that you can do your own bargaining and need nooutside help to correct things that you think needcorrecting.Personally,Iresentverymuch these union or-ganizers coming in here when we are going so well,and trying to build a wall between so-called laborand so-called management,and that is exactly whatthey are trying to do.Ihave never consideredmyself"management"and you as"labor", but havealways considered that we were all working as em-ployees of Capital Electric Power Association andhave been doing what we could to build the As-sociation and ourselves up with it, and we have CAPITAL ELECTRICPOWERASSN.291done it by full cooperation and full confidence ineach other.Ihope it will stay that way and I amconfident that you feel the same way that I doabout it.Certainly we have problems. We have always hadproblems during the twenty-six years we haveoperated and I am sure that we will have problemsfor the next 26 years, although some of us won't behere to work them out. However, there has neverbeen a problem that could not be satisfactorilyworked out and there is no reason whatsoever thatany present problems, and any other that mightarise,could not be worked outwithout outsiders.You have always been patient,cooperative andloyal to the Association and through this patienceand cooperativeness have beenable to work outany problem that arose.I am grateful for this.We have come a long way since we started outand I am sure that the old-timers here will re-member that when we started out, we were gettingsalaries of$75.00per month and wagesof 25 centsper hour. This Association has built up to such anextent that you are getting salaries comparable toany salary in the entire area. Your earnings are nowcomparable to the highest paid in the State of Mis-sissippi.Our fringe benefits are as good or betterthan any of them. You know about our hospitaliza-tion, life and groupinsurancewhich we all carry foryouwhere requested.You realize, of course, thatthe Association pays better than 50% of the cost ofthis insurancefor not only the employee, but for hisentirefamily, and I knowthatwe have used it togood advantage. We recently put into effect a wageextension insurance plan which guarantees a dis-abled worker 60% of his salary until he reaches age65. The Association pays half of the cost of thiswith the employee paying only 1/2 the cost. Wehave a very good vacation plan. One electric powerassociation that I know of requires 5 years of workbefore 2 weeks' vacation is given. These fringebenefits must be considered as part of your com-pensation,and are things which some of us wouldnot haveunlessthe company paid part of the cost.Let me tell you about these labor organizers.They come into an organization such as ours andtry to stir up trouble so that they can sell the work-ers on paying initiation fees and paying dues fromnow on.Theymake their living that way and unlessthey can organize groups and bring in dues theyhave no jobs. They are like door-to-door salesmenand will use any method of making a sale. Per-sonally, I am opposed to this unionization because,inmy opinion, it will not help you. I feel that youcan get any benefits that the union can give you byyour own initiative and you do not need outsidehelp and do not need to pay these dues to correctany inequity that might exist. These union or-ganizers paint a rosy picture of what they can do,but according to the labor laws, they can donothing for you except give you the right to bargainand that right you already have.My door is alwaysopen for anyone who wants to come in and hereto-fore you have always done so when you felt it wasnecessary.We have always done what we could to build upCapital Electric Power Association so that our em-ployees could progress with it and I think that youhaveprogressed. You do not need outside help.Iwant to make it clear that those who might joinor apply to the union will never get any advantageor any preferred treatment of any sort over thosethat don't join or who don't apply to the union.Joining the union will definitely not give anyone anadvantage over those who do not.Everything you get here in the way of wages andother benefits comes from the Association and notfrom the Union. The only thing a union can do is toask us for certain things, and while under certainconditions we would be obligated to negotiate andwould negotiate in good faith, we have the right torefuse any request made by the union, which we donot consider is in the good interest of the Associa-tion. In fact, there is no law that forces the Associa-tion to agree to anything that the union asks, or toevensigna contract if the Association and theunion can't agree.Now if the union and Association can't agree,then the only thing tthe union can do is to call astrike, and I want to explain your rights, the As-sociation's right-in fact, everybody's rights, andknowing you as I do, I know that after I have ex-plained these rights you will have no trouble incoming to a decision as to what your best interest isabout the union.Employees have a perfect right to strike underthe law. However, any employers, including yourAssociation, faced with a strike, have a decision tomake as to what is the best thing to do to meet theobligations of the Association.You realize, ofcourse, that as a public utility, Capital ElectricPower Association has an obligation to almost12,000 consumers who depend on us for lighting,refrigeration, cooking, and water heating, and othernecessities of life. The law requires us to meet thisobligation as a public utility; therefore, in the eventof a strike, we would have no alternative but toreplace any striking employee. The law permits theAssociation to permanently replace any employeeon an economic strike and this replacementbecomes final and the employee could, therefore,lose his job, even though the Association certainlywould prefer to operate with its own employees.This is the law and automatically upon hiring a per-manent replacement to take the place of aneconomic striking employee, the striking employeeloses his right to re-instatement in the employ ofthe Association and he loses it for keeps. I trust thiswill never happen, but I think that you should be in-formed as to your rights and the rights of the As-sociation and therefore I am pointing this out.Now I want you to consider some of the benefitsyou are now receiving from your Association. Hereare some of ttese benefits:1.Paid Holidays.359-177 0 - 72 - 20 292DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Vacation.3.Insurance Program,which provides the fol-lowing benefits:(a)LifeInsuranceof $6,000 to$12,000,with waiver of premiums if you became per-manently and totally disabled.(1) Paid up insurance at $1.30 per$1,000.(2) Cash Values.(b) Accidental Deathand loss of hands, feet,eyes,etc. from $6,000 to $12,000, off the job.Workmen's Compensation on the job.(c)TemporaryDisabilityBenefitsup to$35.00 per week.(d) Long-Term Disability Benefitsthat Ihave spoken of, up to 60%of your salary.(e)Hospital ExpenseBenefitsfor each em-ployee and his family.(f)Major Medical Expenses.4.Retirement-DeathBenefits.These union organizers didn'tget any of thesebenefits for you and you didn'thave to pay anyoneto get them.Our policy is to pay wages as high aspossible and to give as many benefits as we canand still be able to operate at a reasonable margin,render good service and keep as many people em-ployed as we possibly can. This will continue to beour policy,regardless of the outcome of the elec-tion.This policy was fixed by the Association andnot by these organizers who want to collect duesfrom you.There are lots of things in unionization that youprobably do not realize.For instance,the dues thatyou pay may not be everything that it will cost you.Do you know that the union can fine you just as acourt of law can fine you and unless you pay thatfine you can be expelled from the union?This hashappened in several cases.Iknow of a carpenterwho wasfined $500 forinsubordination to his su-perior and when he refused to pay it, he has notbeen able to get a job since because most of thejobs in the area were union jobs.The union canalso assess you and there are probabilities that youwill be assessed in order to carry on some labor dif-ficultyfar removed from Mississippi.One thing the organizers apparently avoidedtelling you was that some of the associations likeourswho tried the union voted it outoverwhelmingly because they were not satisfiedwith it.I thought you ought to know this and I feelcertain that you have not been told about it. Thishappened at Amory and Meridian.Many of you have asked me if it were necessaryto vote if you were against the Union. It Is VeryVital That You Do Vote.Here iswhy. The electionisdecided by a majority of those voting, not by amajority of those eligible to vote. Suppose tomor-row, Friday, November 19th, only 15 people vote,and 8 vote for the union and 7 against it. The unionis in.So you can see if you are against the unionand don't vote, the results are the same as votingfor the union. If anyone tries to get you not to vote,he is taking an unfair advantage of you. If you havepromised anyone not to vote, you still have theright to vote and should vote Don't let anyone stopyou from voting. Too, if you signed a union card,no matter when you signed it, whether it was lastnight, two weeks ago or two months ago, you canstillvote against the union.IURGE EACH OFYOU TO VOTE AND TO VOTE NO.Frankly, men, I think this whole thing boils downtowhether or not you have confidence in themanagementof Capital Electric Power Association.You have always indicated that you had confidencein us-confidence that we would do the best wepossibly could for our employees and you certainlyhave seen men who actually were not qualified forbetter jobs pushed into them ahead of schedule.This could not have happened under a union. Thesemen have done a good job in these positions butthey would not have been in these positions had wenot operated as we now do.Ihope that you will all seriously consider thismatter and will realize that you are part of the As-sociation,that you have helped build it up fromnothing to what it is today and that there is noreason that we can'tgo forward just as we havebeen.Now I want to thank each of you for your pa-tience and attention.This is a veryserious matterand tomorrow is an important day in your life. Thisisamatterthat vitally affects you, your homes,your families,and your community.GIVE IT SERI-OUS THOUGHT. When you go home tonight thinkabout it, talk to your family about it, think aboutyour future, pray over it, and come in Friday ANDVOTE NO.THANK YOU AND GOD BLESS YOU.